Exhibit 10.1

Execution Version

THIS PROCESS SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.
NOTHING CONTAINED IN THIS PROCESS SUPPORT AGREEMENT SHALL BE AN ADMISSION OF
FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON
THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

PROCESS SUPPORT AGREEMENT

This Process Support Agreement (together with the exhibits attached hereto,
which includes, without limitation the Term Sheet (as defined herein) attached
hereto as Exhibit B1, and the Mansfield Issues Protocol attached hereto as
Exhibit C, as each may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms here, (the “Agreement” or “PSA”)
dated as of March 30, 2018 is entered into by and among: (i) FirstEnergy
Solutions Corp. (“FES”), FirstEnergy Nuclear Operating Company (“FENOC”), and
each of their respective direct and indirect subsidiaries (collectively, the
“Company” or the “Debtors”); (ii) the members of the ad hoc group of certain
holders of (x) pollution control revenue bonds supported by notes (the “PCNs”
and any claims arising from the PCNs, the “PCN Claims”) issued by FirstEnergy
Generation, LLC (“FG”) and FirstEnergy Nuclear Generation, LLC (“NG”) and
(y) certain unsecured notes (the “FES Notes” and any claims arising from the FES
Notes, the “FES Notes Claims” and collectively with the PCN Claims, the
“Noteholder Claims”) issued by FES (which group includes holders of at least 50%
of the outstanding amount of PCNs and FES Notes, in the aggregate, such holders
being the “Requisite Noteholders”) that are (and any such holder that may become
in accordance with Section 6 hereof) signatories hereto (collectively, the “Ad
Hoc Noteholder Group”); (iii) the members of the ad hoc group of certain holders
of pass-through certificates (the “Certificates” and any claims arising from the
Certificates, the “Certificates Claims” and collectively with the PCN Claims and
the FES Notes Claims, the “Creditor Claims”) issued in connection with the
sale-leaseback transaction for Unit 1 of the Bruce-Mansfield Plant (a majority
of the holders of outstanding Certificates being the “Requisite
Certificateholders”) that are (and any such holder that may become in accordance
with Section 6 hereof) signatories hereto (collectively, the “Mansfield
Certificateholders Group” and, together with the Ad Hoc Noteholder Group, the
“Supporting Parties”); (iv) solely for purposes of the Mansfield Issues
Protocol, the Term Sheet, and Section 1, 2, 3 (solely with respect to the
Mansfield Issues Protocol and the Term Sheet), 4, 5, 7.01, 8, 9, 10.02, 10.03,
and 11 of this Agreement, (x) MetLife Capital, Limited Partnership (in its
capacity as Owner Participant of Mansfield 2007 Trusts A-E) (“MetLife”) and
(y) U.S. Bank Trust National Association (in its capacity as Owner Trustee for
Mansfield 2007 Trusts A-E and, solely in the event that BM1, LLC (in its
capacity as Owner Participant for Mansfield 2007 Trust F, “BM1,” and together
with MetLife, the “Owner Participants”) directs U.S. Bank Trust National
Association to execute a joinder to this Agreement, then also in its capacity as
Owner Trustee of Mansfield 2007 Trust F (together with its successors and
assigns,

 

1 

All capitalized terms not defined herein shall have the meanings ascribed to
them in the Process Support Agreement Term Sheet (the “Term Sheet”), attached
hereto as Exhibit B.

 

1



--------------------------------------------------------------------------------

the “Owner Trustee”); and (v) solely for purposes of the Mansfield Issues
Protocol, Wilmington Savings Fund Society, FSB, solely in its capacity as the
indenture trustee for the lessor notes issued under six indentures with
Mansfield 2007 Trusts A-F and its capacity as pass through trustee under the
pass through trust agreement (the “PTTA”) with FG and FES for the pass through
certificates issued in connection with the sale-leaseback transaction for Unit 1
of the Bruce Mansfield Plant (“WSFS”). This Agreement collectively refers to the
Company, the Supporting Parties, and, solely for purposes of the Mansfield
Issues Protocol (as defined herein) and Section 1, 2, 3 (solely with respect to
the Mansfield Issues Protocol and this Term Sheet), 4, 5, 7.01, 8, 9, 10.02,
10.03, and 11 of the Agreement, MetLife and the Owner Trustee as the “Parties”
and each individually as a “Party.”

RECITALS

WHEREAS, the Company intends to commence voluntary cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of Ohio
(the “Bankruptcy Court”);

WHEREAS, the Parties have engaged in good faith, arms-length negotiations
regarding certain processes, protocols, and actions to be implemented in the
Chapter 11 Cases as set forth in the Term Sheet and in this Agreement;

WHEREAS, the Company and certain of the Parties have entered into that certain
Standstill Agreement dated as of March 30, 2018, which provides for certain
procedures in connection with claims related to the relationships between the
Debtors and FirstEnergy Corp. and its affiliates;

WHEREAS, the Parties desire to express to each other their mutual support and
commitment with respect to a process to facilitate a value-maximizing
restructuring of the Debtors and their assets, as further set forth in this
Agreement and the Term Sheet (the “Restructuring Process”);

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

Section 1.    Agreement Effective Date. This Agreement shall become effective
and binding upon each Party immediately following the occurrence of the
following conditions (the “Agreement Effective Date”):

(a)    the Company shall have executed and delivered counterpart signatures to
this Agreement to each other Party;

(b)    the Requisite Noteholders shall have executed and delivered counterpart
signatures to this Agreement to each other Party;

(c)    the Requisite Certificateholders shall have executed and delivered
counterpart signatures to this Agreement to each other Party;

 

2



--------------------------------------------------------------------------------

(d)    MetLife and the Owner Trustee shall have executed and delivered
counterpart signatures to this Agreement (solely for purposes of the Mansfield
Issues Protocol, the Term Sheet, and Section 1, 3 (solely with respect to the
Mansfield Issues Protocol and the Term Sheet), 4, 5, 7.01, 8, 9, 10.02, 10.03,
and 11 of this Agreement) to each of the Parties; and

(e)    WSFS shall have executed and delivered counterpart signatures to this
Agreement (solely for purposes of the Mansfield Issues Protocol) to each of the
Parties.

Each Supporting Party intends to be and is bound under this Agreement with
respect to any and all claims against, or interests in, any of the Debtors,
whether currently held or hereafter acquired by such Supporting Party or such
Supporting Party’s controlled affiliates.

Section 2.    The Restructuring Process. The principal terms of the
Restructuring Process are set forth on the Term Sheet. The Restructuring Process
will be implemented through, among other things, the protocols and agreements
attached as exhibits to this Agreement.

Section 3.    Exhibits Incorporated by Reference. Each of the exhibits and
schedules attached hereto is expressly incorporated herein and made a part of
this Agreement, and all references to this Agreement shall include the exhibits.
In the event of any inconsistency between this Agreement (without reference to
the exhibits) and the exhibits, the terms of the exhibits shall govern. This
Agreement (without reference to the exhibits) may be interpreted with reference
to the definitions set forth in the exhibits, to the extent such terms are used
herein.

Section 4.    Definitive Documentation. The documents, instruments and
agreements governing the Restructuring Process (collectively, the “Definitive
Documentation”) shall include:

(a)    the Term Sheet;

(b)    the Mansfield Issues Protocol; and

(c)    the pleadings in support of approval of this Agreement.

The Definitive Documentation, any ancillary documents required to implement the
Restructuring Process, and any amendments, modifications or supplements to the
foregoing shall be consistent in all material respects with the Term Sheet and
shall otherwise be in form and substance reasonably acceptable to the Debtors
and each of the Supporting Parties and (i) in the case of the Mansfield Issues
Protocol and the Term Sheet, the Owner Trustee and MetLife, and (ii) in the case
of the Mansfield Issues Protocol, WSFS. For the avoidance of doubt, the
Definitive Documentation shall be deemed reasonably acceptable to the Supporting
Parties if the Definitive Documentation is reasonably acceptable to a majority
of the members of the Ad Hoc Noteholder Group holding, at the time of
determination, a majority of the aggregate principal amount of all Noteholder
Claims held at such time by the Ad Hoc Noteholder Group (such members, the
“Required Participating Noteholders”) and members of the Mansfield
Certificateholders Group holding, at the time of determination, a majority of
the aggregate principal amount of all Certificates held at such time by the
Mansfield Certificateholders Group (such members, the “Required Participating
Certificateholders”.

 

3



--------------------------------------------------------------------------------

Section 5.    Commitments of the Parties to Support the Restructuring Process;
Commitments of MetLife, the Owner Trustee and WSFS.

5.01.    Commitments of the Parties; Commitments of WSFS.

(a)    Subject to the Debtors’ fiduciary duties under applicable law and
Section 11.01 hereof, and for so long as this Agreement has not been terminated,
each of the Parties to the Agreement agrees, severally and not jointly, that:

(i)    it shall cooperate and coordinate activities (to the extent practicable
and subject to the terms of this Agreement) with the other Parties and will use
commercially reasonable efforts to pursue and support the Restructuring Process,
as applicable and as defined in this Agreement, the Term Sheet and the Mansfield
Issues Protocol, and to execute any document and give any notice, order,
instruction, or direction reasonably necessary to support, facilitate,
implement, or otherwise give effect to the Restructuring Process, as applicable;
provided, however, that with respect to any member of (x) the Ad Hoc Noteholder
Group, or (y) except as expressly provided in the Mansfield Issues Protocol, the
Mansfield Certificateholders Group, it shall not be required to make, seek or
receive any filings, notifications, consents, determinations, authorizations,
permits, approvals, licenses or the like, or provide any documentation or
information to any regulatory or self-regulatory body having jurisdiction over
the Parties in connection with the Restructuring Process, other than information
that is already included in this Agreement or is otherwise in the public domain;

(ii)    it shall comply with all of the terms and conditions set forth in this
Agreement, the Term Sheet and the Mansfield Issues Protocol, as applicable; and

(iii)    it shall not, directly or indirectly object to, delay, impede, or take
any other action to interfere with the this Agreement and the Mansfield Issues
Protocol, as applicable.

(b)    The Ad Hoc Noteholder Group agrees, including acting collectively through
its professionals, to use commercially reasonable efforts to obtain the
agreement of other holders of Noteholder Claims to become Parties to this
Agreement in accordance with Section 6(e) hereof.

(c)    For so long as this Agreement has not been terminated, each of MetLife
and the Owner Trustee agrees that:

(i)    it shall comply with all of the terms and conditions set forth in this
Agreement, the Term Sheet, and the Mansfield Issues Protocol, as applicable; and

 

4



--------------------------------------------------------------------------------

(ii)    it shall not, directly or indirectly, object to, delay, impede, or take
any other action to interfere with the Mansfield Issues Protocol, and with
respect to any provisions of under which MetLife or the Owner Trustee, as
applicable, has specific express rights or obligations, this Agreement and the
Term Sheet.

(d)    For so long as this Agreement has not been terminated (and subject to
WSFS not having received a valid direction from the Holders of the requisite
Fractional Undivided Interests of Certificates Outstanding (with each of such
capitalized terms in this sentence beginning with Holders being as defined in
the PTTA) pursuant to sections 5.4 and 1.3(c) of the PTTA, inconsistent with
clauses (i) and (ii) below), WSFS agrees that:

(i)    it shall comply with all of the terms and conditions set forth in the
Mansfield Issues Protocol; and

(ii)    it shall not, directly or indirectly, object to, delay, impede, or take
any other action to interfere with the Mansfield Issues Protocol.

(e)    Nothing in this PSA or the Definitive Documentation (including any court
orders approving the PSA or Definitive Documentation) is intended to, or shall,
limit or otherwise affect the rights of any Party or WSFS to file and prosecute
an objection to any chapter 11 plan, asset sale, and/or proposed compromise or
settlement pursuant to Bankruptcy Rule 9019 that is not supported by such Party
or WSFS. All rights of the objecting Party or WSFS under Bankruptcy Rule 9014 or
other applicable Bankruptcy Rules in connection with any such objection,
including the right to seek discovery from another Party, are hereby preserved.

Section 6.    Transfer of Claims and Interests.

(a)    Until the termination of this Agreement, no Supporting Party shall sell,
use, pledge, assign, transfer, permit the participation in, or otherwise dispose
of any ownership (including any beneficial ownership)2 in any Creditor Claims,
in whole or in part (each, a “Transfer” provided, however that any pledge in
favor of a bank or broker dealer at which a Supporting Party maintains an
account, where such bank or broker dealer holds a security interest or other
encumbrance over property in the account generally shall not be deemed a
“Transfer” for any purposes hereunder) to any party, unless it satisfies all of
the following requirements (a transferee that satisfies such requirements, a
“Permitted Transferee,” and such Transfer, a “Permitted Transfer”):

(i)    the intended transferee is another Supporting Party; or

(ii)    the execution of a transfer agreement in the form reasonably acceptable
to the Company and the Supporting Parties (a “Transfer Agreement”) prior to or
concurrently with the closing of such Transfer and provides the fully executed
Transfer Agreement to Counsel to each Supporting Party substantially concurrent
with the closing of such Transfer.

 

2  As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Creditor
Claims or the right to acquire such claims or interests.

 

5



--------------------------------------------------------------------------------

(b)    Upon satisfaction of the requirements in Section 6(a), (i) the Permitted
Transferee shall be deemed to be a Supporting Party hereunder, and, for the
avoidance of doubt, a Permitted Transferee is bound as a Supporting Party under
this Agreement with respect to any and all claims against, or interests in, any
of the Debtors, whether held at the time such Permitted Transferee becomes a
Party or later acquired by such Permitted Transferee, and (ii) the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of such transferred rights and obligations.

(c)    Notwithstanding Section 6(a), a Qualified Marketmaker3 that acquires any
Creditor Claims with the purpose and intent of acting as a Qualified Marketmaker
for such Creditor Claims, shall not be required to execute and deliver to any of
the counsel to the Supporting Parties a Transfer Agreement or Joinder Agreement
in respect of such Creditor Claims if (i) such Qualified Marketmaker
subsequently transfers such Creditor Claims (by purchase, sale, assignment,
participation, or otherwise) within ten (10) business days of its acquisition to
a transferee or (ii) the transferee otherwise is a Permitted Transferee
(including, for the avoidance of doubt, the requirement that such transferee
execute a Transfer Agreement). To the extent that a Supporting Party is acting
in its capacity as a Qualified Marketmaker, it may transfer (by purchase, sale,
assignment, participation or otherwise) any right, title or interest in Creditor
Claims that such Supporting Party acquires in its capacity as a Qualified
Marketmaker from a holder of Creditor Claims who is not a Supporting Party
without regard to the requirements set forth in Section 6(a) hereof.

(d)    This Agreement shall in no way be construed to preclude the Supporting
Parties from acquiring additional Creditor Claims; provided, however, that
(i) any Supporting Party that acquires additional Creditor Claims, as
applicable, after the Agreement Effective Date shall notify counsel to the
Parties of such acquisition, including the amount of such acquisition, which
notice may be deemed to be provided by the filing of a statement with the
Bankruptcy Court as required by Rule 2019 of the Federal Rules of Bankruptcy
Procedure, including revised holdings information for such Supporting Party and
(ii) such additional Creditor Claims shall automatically and immediately upon
acquisition by a Supporting Party, as applicable, be deemed subject to the terms
of this Agreement (regardless of when or whether notice of such acquisition is
given to the respective counsels to the Parties).

(e)    In addition, other than pursuant to a Permitted Transfer, any holder of
Creditor Claims shall become a Party, and become obligated as a Supporting Party
solely to the extent (i) such holder and the Company execute a joinder agreement
in the form attached hereto as Exhibit A (a “Joinder Agreement”), and shall be
deemed a Supporting Party and (ii) such joinder is delivered by the Company to
counsel to the Supporting Parties within three (3) business days following the
execution thereof.

 

3  As used herein, the term “Qualified Marketmaker” means an entity that
(a) holds itself out to the public or the applicable private markets as standing
ready in the ordinary course of business to purchase from customers and sell to
customers claims of the Debtors (or enter with customers into long and short
positions in claims against the Debtors), in its capacity as a dealer or market
maker in claims against the Debtors and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

6



--------------------------------------------------------------------------------

(f)    Any Transfer made in violation of this Section 6 shall be void ab initio.
Any Supporting Party that effectuates a Permitted Transfer to a Permitted
Transferee shall have no liability under this Agreement arising from or related
to the failure of the Permitted Transferee to comply with the terms of this
Agreement. The failure by a Supporting Party to comply with the Transfer
procedure described in this Section 6 (resulting in such Transfer becoming null
and void ab initio) shall not constitute a material breach for purposes of
Section 10.02(a) of this Agreement.

(g)    Notwithstanding anything to the contrary herein, if a Supporting Party
effects the Permitted Transfer of all of its Creditor Claims in accordance with
this Agreement, such Supporting Party shall cease to be a Party to this
Agreement in all respects and shall have no further obligation hereunder.

Section 7.    Representations and Warranties.

7.01.    Mutual Representations and Warranties. Each Party, severally and not
jointly, represents and warrants to the other Parties that the following
statements are true, correct and complete as of the date hereof (or as of the
date a Supporting Party becomes a party hereto), provided, however, that with
respect to the Company solely to the extent that the Company is authorized to
enter into this Agreement pursuant to an order of the Bankruptcy Court:

(a)    Power and Authority. Such Party is validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
requisite corporate, partnership, limited liability company or similar authority
to enter into this Agreement and carry out the transactions contemplated hereby
and perform its obligations contemplated hereunder, and the execution and
delivery of this Agreement and the performance of such Party’s obligations
hereunder have been duly authorized by all necessary corporate, limited
liability company, partnership or other similar action on its part;

(b)    No Conflict. The execution, delivery and performance by such Party of
this Agreement does not and will not (i) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party;

(c)    No Consent or Approval. The execution, delivery and performance by such
Party of this Agreement does not and will not require any registration or filing
with, consent or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary and/or required by the U.S. Securities and Exchange
Commission; and

(d)    Enforceability. This Agreement is the legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability or a ruling of
the Bankruptcy Court.

 

7



--------------------------------------------------------------------------------

7.02.    Additional Representations of Supporting Parties. Each Supporting Party
individually represents, warrants, and covenants to each other Party that the
following statements are true, correct, and complete as of the date of this
Agreement (or, with respect to a transferee, the date of such Transfer) (each of
which is a continuing representation, warranty, and covenant):

(a)    it (i) is either (x) the sole beneficial owner of the principal amount of
Creditor Claims set forth below its signature hereto, or (y) has sole investment
or voting discretion with respect to the principal amount of Creditor Claims set
forth below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Creditor Claims to the terms of this Agreement,
(ii) has full power and authority to act on behalf of, vote and consent to
matters concerning such Creditor Claims and to dispose of, exchange, assign, and
transfer such Creditor Claims and (iii) holds no other Creditor Claims;

(b)    other than pursuant to this Agreement, its Creditor Claims are free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal, or other limitation on
disposition or encumbrance of any kind (each, a “Security Interest”) that would
materially and adversely affect in any way such Supporting Party’s performance
of its obligations contained in this Agreement at the time such obligations are
required to be performed, it being understood that any Security Interest in
favor of a broker-dealer in connection with any prime brokerage account does not
materially and adversely affect a Creditor Party’s ability to perform its
obligations contained in this Agreement at the time such obligations are
required to be performed;

(c)    it (i) has such knowledge and experience in financial and business
matters of this type that it is capable of evaluating the merits and risks of
entering into this Agreement and of making an informed investment decision, and
has conducted an independent review and analysis of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of entering
into this Agreement and (ii) is either (A) an “accredited investor” (as defined
by Rule 501 of the Securities Act of 1933, as amended) (the “Securities Act”),
(B) a qualified institutional buyer as defined by Rule 144A under the Securities
Act, or (C) a non-U.S. person under Regulation S under the Securities Act.

(d)    it has made no prior assignment, sale, participation, grant, conveyance,
pledge, or other Transfer of, and has not entered into any other agreement to
assign, sell, participate, grant, convey, pledge, or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any of the
Creditor Claims that are inconsistent or conflict with representations and
warranties of such Supporting Party herein or that would render it otherwise
unable to comply with this Agreement and perform its obligations hereunder,
either generally or with respect to any specific Creditor Claims; provided,
however that any pledge in favor of a bank or broker dealer at which the
Supporting Party maintains an account, where such bank or broker dealer holds a
security interest or other encumbrance over property in the account generally
shall not be deemed a “Transfer” for any purposes hereunder.

Section 8.    Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities laws and provisions of the Bankruptcy Code.

 

8



--------------------------------------------------------------------------------

Section 9.    Amendments and Waivers. The terms and conditions of this
Agreement, including any exhibits, annexes or schedules to this Agreement, may
not be waived, modified, amended, or supplemented without the prior written
consent of (i) the Debtors, (ii) the Required Participating Noteholders,
(iii) the Required Participating Certificateholders, (iv) solely with respect to
the Mansfield Issues Protocol and any provisions of this Agreement under which
MetLife or the Owner Trustee, as applicable, has specific express rights or
obligations, MetLife or the Owner Trustee, as applicable, and (v) solely with
respect to the Mansfield Issues Protocol, WSFS.

Section 10.    Termination.

10.01.    Mutual Consent. This agreement may be terminated by the mutual consent
of (i) the Company, (ii) the Requisite Noteholders, and (iii) the Required
Participating Certificateholders.

10.02.    Termination Events. This Agreement may be terminated by (i) the
Company, (ii) the Requisite Noteholders, or (iii) the Required Participating
Certificateholders upon two (2) business days prior written notice delivered to
the other Parties upon the occurrence of any of the following events (each a
“Termination Event”); provided, however, that this Agreement may be terminated
solely by the (A) Required Participating Noteholders upon the occurrence of the
Termination Event set forth in clause (h) below, (B) Required Participating
Certificateholders upon the occurrence of the Termination Event set forth in
clause (i) below, and (C) the Company upon the occurrence of the Termination
Event set forth in clause (j) below:

(a)    following the delivery of written notice thereof by a non-breaching
Party, the occurrence of a material breach by any of the Parties of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement (including, without limitation, the Term Sheet and Mansfield
Issues Protocol) that is either unable to be cured or is not cured within five
(5) business days following the delivery of such notice;

(b)    the appointment in the Chapter 11 Cases of a trustee or an examiner with
expanded powers pursuant to Bankruptcy Code section 1104 by order of the
Bankruptcy Court;

(c)    the conversion of the Chapter 11 Cases under chapter 7 of the Bankruptcy
Code or the dismissal of the Chapter 11 Cases by order of the Bankruptcy Court;

(d)    the determination by the Company’s board of directors that proceeding
with the obligations contemplated by the Agreement would be inconsistent with
the exercise of its fiduciary duties;

(e)    the issuance by any governmental or regulatory authority or any court of
competent jurisdiction (state or federal), including but not limited to the
Bankruptcy Court, of any ruling, order or any other document or official record
materially restricting, preventing, or prohibiting the performance of the
Agreement in accordance with its terms; provided, however, that the Company
shall have thirty (30) calendar days following the issuance of such a ruling or
order to undo its effect;

 

9



--------------------------------------------------------------------------------

(f)    an order by the Bankruptcy Court in a form reasonably acceptable to the
Parties approving the Company’s entry into this Agreement and the Mansfield
Issues Protocol and performance of its obligations thereunder, including without
limitation the payment of professional fees and expenses, is not entered within
thirty (30) calendar days of the Petition Date or if such order is subsequently
vacated, amended or modified in a manner not reasonably acceptable to the
Requisite Noteholders and the Required Participating Certificateholders.

(g)     the entry by the Company into any settlement or compromise of, or
transaction regarding, any matters subject to the Mansfield Issues Protocol
without the consent of the Supporting Parties;

(h)    the approval, recommendation, or any public statement in support
regarding or entry by the Company into any direct negotiations, any agreement,
agreement in principle, understanding, term sheet, letter of intent, purchase
agreement, option or similar contract, instrument or arrangement with respect to
a Nuclear Transaction that is not reasonably acceptable to the Ad Hoc Noteholder
Group;

(i)    with respect to the Mansfield Certificateholders Group, in the event that
the Mansfield Certificateholders Group is not permitted to participate in
material negotiations relating to any plan of reorganization or settlement
implementing any transaction concerning the Nuclear Assets;

(j)    the filing of, or causing another party to file, any objection or
opposition by the Ad Hoc Noteholder Group or the Mansfield Certificateholders
Group to any request by the Debtors to implement or perform under any of the
Existing Plans; and

(k)    on December 31, 2018 (the “Outside Date”), provided, however, that the
Outside Date may be extended to such date as agreed to by the Debtors, the Ad
Hoc Noteholders Group and the Mansfield Certificateholders Group in writing.

The date on which this Agreement is terminated in accordance with the provisions
of this Section 10 shall be referred to as the “Termination Date”. On the
Termination Date, the provisions of this Agreement shall terminate, except as
otherwise provided in this Agreement, unless the Debtors, the Requisite
Noteholders, and the Required Participating Certificateholders waive, in
writing, the occurrence of the Termination Event giving rise to the occurrence
of such Termination Date.

No Party may terminate this Agreement if such Party failed to perform or comply
in any material respect with the terms and conditions of this Agreement, with
such failure to perform or comply causing, or resulting in, the occurrence of
one or more Termination Events specified herein. Nothing in this Section 10
shall relieve any Party of liability for any breach or non-performance of this
Agreement occurring prior to the Termination Date.

Notwithstanding anything herein to the contrary, the occurrence of a Termination
Event other than pursuant to Section 10.02(a) (solely to the extent such
Termination Event arises from a material breach of the Mansfield Issues
Protocol), (b), (c), (e) (solely to the extent the applicable ruling, order, or
other document or official record materially restricts, prevents, or prohibits
the performance of the Mansfield Issues Protocol in accordance with its terms),
(f), (g) or (i) (such listed Termination Events, collectively, the “Mansfield
Termination Events”) shall not result in a termination of the Parties’
agreements and obligations under the Mansfield Issues Protocol.

 

10



--------------------------------------------------------------------------------

10.03.    Termination Rights of MetLife and Owner Trustee. MetLife or the Owner
Trustee may terminate this Agreement, in each case solely as to MetLife or the
Owner Trustee, as applicable, upon the occurrence of a Mansfield Termination
Event.

Section 11.    Miscellaneous.

11.01.    Debtor Fiduciary Duties. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall require the Debtors or any of
their respective directors or officers (in such person’s capacity as a director
or officer) to take any action, or to refrain from taking any action, to the
extent that taking such action or refraining from taking such action would be
inconsistent with, or cause such party to breach, such party’s fiduciary
obligations under applicable law; provided, however, that to the extent the
Debtors take any action or refrain from taking any action that is otherwise in
material breach of this Agreement absent such fiduciary obligations, such action
or inaction shall result in a Termination Event under Section 10.02(d) hereof.

11.02.    Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the Restructuring Process contemplated herein
and supersedes all prior agreements, oral, or written, among the Parties with
respect thereto.

11.03.    Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.

11.04.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement in the Bankruptcy Court
(or court of proper appellate jurisdiction) (the “Chosen Court”), and solely in
connection with claims arising under this Agreement: (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Court; (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Court; and
(c) waives any objection that the Chosen Court is an inconvenient forum or does
not have jurisdiction over any Party hereto or constitutional authority to
finally adjudicate the matter.

11.05.    Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11



--------------------------------------------------------------------------------

11.06.    Execution of Agreement. This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement. Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

11.07.    Joinder of BM1/U.S. Bank. Each of BM1 and/or U.S. Bank Trust National
Association (solely in its capacity as Owner Trustee for Mansfield 2007 Trust F)
(the “Trust F Owner Trustee”) shall become a Party solely to the same extent as
MetLife and the Owner Trustee, and become obligated as such a Party solely to
the extent that (i) BM1 or the Trust F Owner Trustee, as applicable, and the
Company execute a joinder agreement in the form attached hereto as Exhibit D (an
“OP/OT Joinder Agreement”), and (ii) such OP/OT Joinder Agreement is delivered
by the Company to counsel to the Parties within three (3) business days
following the execution thereof.

11.08.    Rules of Construction. When a reference is made in this Agreement to a
section or exhibit, such reference shall be to a section or exhibit,
respectively, of or attached to this Agreement unless otherwise indicated.
Unless the context of this Agreement otherwise requires, (a) words using the
singular or plural number also include the plural or singular number,
respectively, (b) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (c) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (d) the word “or” shall not be
exclusive and shall be read to mean “and/or.” “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form, and any requirement that any
notice, consent or other information shall be provided “in writing” shall
include email. Any reference to “business day” means any day, other than a
Saturday, a Sunday or any other day on which banks located in New York, New York
are closed for business as a result of federal, state or local holiday and any
other reference to day means a calendar day.

11.09.    Interpretation; Representation by Counsel. This Agreement is the
product of negotiations among the Parties and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Parties were each represented by counsel during the negotiations and drafting of
this Agreement and continue to be represented by counsel and, therefore, waive
the application of any law, regulation, holding or rule of construction
(a) providing that ambiguities in an agreement or other document shall be
construed against the party drafting such agreement or document or (b) any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel.

11.10.    Successors and Assigns; No Third Party Beneficiaries. This Agreement
is intended to bind and inure to the benefit of the Parties and their respective
successors and permitted assigns, as applicable. There are no third party
beneficiaries under this Agreement, and the rights or obligations of any Party
under this Agreement may not be assigned, delegated, or transferred to any other
person or entity.

 

12



--------------------------------------------------------------------------------

11.11.    Notices. All notices hereunder shall be deemed given if in writing and
delivered by electronic mail, courier, or registered or certified mail (return
receipt requested) to the following addresses (or at such other addresses as
shall be specified by like notice):

(a)    if to the Debtors, to the electronic mail addresses set forth below such
Party’s signature, as the case may be, with copies to:

FirstEnergy Solutions Corp.

341 White Pond Drive

Akron, OH 44320

Fax:

Attention: Rick Giannantonio, General Counsel

Email: giannanr@firstenergycorp.com

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Ira Dizengoff; Brad Kahn

Email address: idizengoff@akingump.com;

bkahn@akingump.com

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue, N.W.

Washington, DC 20036

Attention: Scott Alberino

Email address: salberino@akingump.com

(b)    if to the Ad Hoc Noteholder Group, to the electronic mail addresses set
forth below such Party’s signature (or as directed by any Permitted Transferee
thereof), as the case may be, with copies to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Joshua K. Brody

Email address: jbrody@kramerlevin.com

(c)    if to the Mansfield Certificateholder Group, to the electronic mail
addresses set forth below such Party’s signature (or as directed by any
Permitted Transferee thereof), as the case may be, with copies to:

O’Melveny & Myers LLP

7 Times Square

New York, New York 10036

Attention: Andrew Parlen

Email address: aparlen@omm.com

 

13



--------------------------------------------------------------------------------

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: George Davis

Email address: george.davis@lw.com

(d)    if to MetLife, to the electronic mail addresses set forth below such
Party’s signature with copies to:

Sidley Austin LLP

555 West Fifth Street, Suite 4000

Los Angeles, CA 90013

Attention: Jennifer C. Hagle

Email address: jhagle@sidley.com

(e)    if to the Owner Trustee, to the electronic mail addresses set forth below
such Party’s signature with copies to MetLife and its above-listed counsel and:

U.S Bank Trust National Association

300 Delaware Avenue, 9th Floor

Wilmington, DE 19801

Attention: Corporate Trust Services

U.S. Bank Trust National Association

190 S. LaSalle St., 10th Floor

MK-IL-SL10

Chicago, IL 60603

Attention: Brad Zwetzig

Email address: brad.zwetzig@usbank.com

Seward & Kissel LLP

One Battery Park Plaza

New York, NY 10004

Attention: John Ashmead and Gregg Bateman

Email address: ashmead@sewkis.com and bateman@sewkis.com

(f)    if to WSFS, to the electronic mail addresses set forth below such Party’s
signature (or as directed by any Permitted Transferee thereof), as the case may
be, with copies to:

Kilpatrick Townsend & Stockton LLP

1100 Peachtree Street NE, Suite 2800

Atlanta, GA 30309

Attention: Todd Meyers

Email address: TMeyers@kilpatricktownsend.com

 

14



--------------------------------------------------------------------------------

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail (electronic or otherwise), or courier shall be
effective when received.

11.12.    Independent Analysis. Each Party hereby confirms that its decision to
execute this Agreement has been based upon its independent assessment of
documents and information available to it, as it has deemed appropriate.

11.13.    Waiver. If this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights. Pursuant to Federal Rule of Evidence
408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or the payment of
damages to which a Party may be entitled under this Agreement.

11.14.    Relationship Among Parties. Notwithstanding anything herein to the
contrary, (i) the duties and obligations of the Parties under this Agreement
shall be several, not joint, (ii) no Party shall have any responsibility by
virtue of this Agreement for any trading by any other entity; (iii) no prior
history, pattern, or practice of sharing confidences among or between the
Parties shall in any way affect or negate this Agreement; (iv) the Parties
hereto acknowledge that this Agreement does not constitute an agreement,
arrangement or understanding with respect to acting together for the purpose of
acquiring, holding, voting or disposing of any equity securities of the Debtors
and the Parties do not constitute a “group” within the meaning of Rule 13d-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
(v) none of the Parties shall have any fiduciary duty, any duty of trust or
confidence in any form, or other duties or responsibilities in any kind or form
to each other; and (vi) no action taken by any Party pursuant to this Agreement
shall be deemed to constitute or to create a presumption by any of the Parties
that the Parties are in any way acting in concert or as such a “group.”

11.15.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of a court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder. All rights, powers, and
remedies provided under this Agreement or otherwise available in respect hereof
at law or in equity shall be cumulative and not alternative, and the exercise of
any right, power, or remedy thereof by any Party shall not preclude the
simultaneous or later exercise of any other such right, power, or remedy by such
Party or any other Party.

11.16.    Several, Not Joint and Several, Obligations. Except as otherwise
expressly set forth herein, the agreements, representations, warranties,
liabilities and obligations of the Parties under this Agreement are, in all
respects, several and not joint and several.

 

15



--------------------------------------------------------------------------------

11.17.    Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, in whole or in part, the remaining provisions shall remain in
full force and effect. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

11.18.    Public Disclosure. Any public filing of this Agreement, with the
Bankruptcy Court or otherwise, that includes executed signature pages to this
Agreement shall include such signature pages only in redacted form with respect
to the Creditor Claims held by each Supporting Creditor (provided that the
holdings disclosed in such signature pages may be filed in unredacted form with
the Bankruptcy Court under seal).

11.19.    Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

11.20.    Settlement Discussions. This Agreement is part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties. Pursuant to Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.

[Remainder of page intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

DEBTORS FIRSTENERGY SOLUTIONS CORP. By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer FIRSTENERGY NUCLEAR
OPERATING COMPANY By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer FIRSTENERGY
GENERATION, LLC By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer FIRSTENERGY MANSFIELD
UNIT 1 CORP. By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer NORTON ENERGY STORAGE,
LLC By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer



--------------------------------------------------------------------------------

FIRSTENERGY NUCLEAR GENERATION, LLC By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer FIRSTENERGY AIRCRAFT
LEASING CORP. By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer Signature pages of
other parties on file with the Debtors.



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT

This Joinder Agreement to the Process Support Agreement, dated as of March
[    ], 2018, by and among the Debtors and certain holders of Creditor Claims
that are signatory thereto (as amended, supplemented or otherwise modified, the
“Support Agreement), is executed and delivered by                      (the
“Joining Party”) as of             , 201[8]. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Support
Agreement.

1.    Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Support Agreement, attached to this Joinder as Annex I (as
the same may be hereafter amended, restated or otherwise modified from time to
time), including the commitments of the Parties set forth in Section 5. The
Joining Party shall hereafter be deemed to be a “Supporting Party” and a “Party”
for all purposes under the Support Agreement.

2.    Representations and Warranties. The Joining Party hereby makes the
representations and warranties to the other Parties as set forth in Sections
7.01 and 7.02 of the Support Agreement as of the effective date of this Joinder
Agreement.

3.    Effectiveness. This Joinder Agreement shall become effective upon
(i) delivery by the Joining Party of this Joinder Agreement, executed by the
Joining Party, to counsel to the Company and (ii) the Company countersigning
this Joinder Agreement, solely to reflect its acknowledgement of the Joining
Party becoming a Party to the Support Agreement, and this Joinder Agreement
shall terminate in accordance with Section 10 of the Support Agreement.

4.    Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in such state, without giving effect to the conflict of
law principles thereof.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[NAME OF INSTITUTION]

By:  

 

Name:  

 

Title:  

 

 

Principal amount of Pollution Control Notes: $
                                            

 

  

Principal amount of Unsecured Notes: $                                          
             

 

  

Principal amount of Pass-Through Certificates: $
                                        

 

   Other claims (specify type and amount): $
                                                       

 

Notice Address:      

 

   

 

  Attn:  

 

  Fax:  

 

   

 

  Email:  

 

   

 

 



--------------------------------------------------------------------------------

Execution Version

 

ACKNOWLEDGED AND AGREED: FIRSTENERGY SOLUTIONS CORP., on behalf of itself and
its affiliated Debtors

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Execution Version

 

Exhibit B

Term Sheet

 

3



--------------------------------------------------------------------------------

Execution Version

 

FirstEnergy Solutions Corp., et al.

Process Support Agreement Term Sheet

March 30, 2018

The following is a summary of terms of an agreement with respect to certain
aspects of a restructuring of FirstEnergy Solutions Corp. (“FES”) and certain of
its subsidiaries and affiliates, which agreement would be incorporated into a
process support agreement (the “PSA”) among (i) FES, FirstEnergy Nuclear
Operating Company (“FENOC”), and each of their respective direct and indirect
subsidiaries (collectively, the “Company”), (ii) the ad hoc group of certain
holders of (x) pollution control revenue bonds supported by notes (the “PCNs”)
issued by FirstEnergy Generation, LLC (“FG”) and FirstEnergy Nuclear Generation,
LLC (“NG”) and (y) certain unsecured notes (the “FES Notes”) issued by FES
(collectively, the “Ad Hoc Noteholder Group”), and (iii) the ad hoc group of
certain holders of pass-through certificates issued in connection with the
sale-leaseback transaction for Unit 1 of the Bruce-Mansfield plant (the
“Mansfield Certificateholders Group”, and, together with the Ad Hoc Noteholder
Group, the “Supporting Parties”); (iv) solely for purposes of the Mansfield
Issues Protocol (as defined herein) and Section 1, 2, 3 (solely with respect to
the Mansfield Issues Protocol and this Term Sheet), 4, 5, 7.01, 8, 9, 10.02,
10.03, and 11 of the PSA, (x) MetLife Capital, Limited Partnership (in its
capacity as Owner Participant of Mansfield 2007 Trusts A-E) (“MetLife”) and
(y) U.S. Bank Trust National Association (in its capacity as Owner Trustee for
Mansfield 2007 Trusts A-E and solely in the event that BM1, LLC (in its capacity
as Owner Participant for Mansfield 2007 Trust F, “BM1,” and together with
MetLife, the “Owner Participants”) directs U.S. Bank Trust National Association
to execute a joinder to the PSA, then also in its capacity as Owner Trustee of
the Mansfield 2007 Trust F (together with its successors and assigns, the “Owner
Trustee”); and (v) solely for purposes of the Mansfield Issues Protocol (as
defined herein), Wilmington Savings Fund Society, FSB, solely in its capacity as
the indenture trustee for the lessor notes issued under six indentures with
Mansfield 2007 Trusts A-F and its capacity as pass through trustee under the
pass through trust agreement with FG and FES for the pass through certificates
issued in connection with the sale-leaseback transaction for Unit 1 of the Bruce
Mansfield Plant (“WSFS”). This term sheet collectively refers to the Company,
the Supporting Parties, WSFS, MetLife and the Owner Trustee as the “Parties” and
each individually as a “Party.”

THIS TERM SHEET DOES NOT CONSTITUTE AN OFFER OR A LEGALLY BINDING OBLIGATION OF
THE COMPANY OR ANY OTHER PARTY, NOR DOES IT CONSTITUTE AN OFFER OF SECURITIES OR
A SOLICITATION OF THE ACCEPTANCE OR REJECTION OF ANY CHAPTER 11 PLAN FOR
PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE.

THIS TERM SHEET IS A SETTLEMENT PROPOSAL IN FURTHERANCE OF SETTLEMENT
DISCUSSIONS. ACCORDINGLY, THIS TERM SHEET IS PROTECTED BY RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES
PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS. THIS
TERM SHEET AND THE INFORMATION CONTAINED HEREIN SHALL REMAIN STRICTLY
CONFIDENTIAL.

 

4



--------------------------------------------------------------------------------

Execution Version

 

Commencement of

Chapter 11 Cases

  

•  The Company shall commence voluntary chapter 11 cases (the “Chapter 11
Cases”) by no later than April 1, 2018 (the “Petition Date”) in the United
States Bankruptcy Court for the Northern District of Ohio (the “Bankruptcy
Court”).

 

•  The Company shall provide the Supporting Parties with draft copies of all
first and second day motions, applications and proposed orders that the Company
intends to file with the Bankruptcy Court and shall consult in good faith with
the Supporting Parties regarding the form and substance of each proposed
pleading and such pleadings, applications and proposed orders shall be
reasonably acceptable to the Supporting Parties. The Company shall, to the
extent practicable, provide these draft copies sufficiently in advance of filing
to give the Supporting Parties a meaningful opportunity to comment. The
Supporting Parties shall support and not object to entry of such orders,
provided (a) the Supporting Parties have sufficient time in advance of filing to
meaningfully review and comment and (b) that such proposed orders, orders for
relief, and the relief granted must be reasonably acceptable to the Supporting
Parties.

 

•  Prior to the Petition Date, the Company and the Supporting Parties shall use
commercially reasonable efforts to enter into a definitive PSA which shall
reflect the terms contained herein and such other terms and conditions customary
for a transaction of this type and acceptable to the Parties. The PSA shall
become effective as to all Parties upon execution by (i) the Company,
(ii) beneficial holders of at least 50% of the outstanding amount of PCNs and
FES Notes, in the aggregate, (iii) a majority of the Bruce Mansfield Facility
pass-through certificate holders, (iv) MetLife, (v) the Owner Trustee, and
(vi) WSFS.

 

•  The Company and the Supporting Parties shall use commercially reasonable
efforts to obtain entry of an order within thirty (30) calendar days of the
Petition Date authorizing the Company to enter into the PSA.

Commencement of

Sale and Investor

Solicitation Process

  

•  Nuclear Assets. Prior to the date that is 180 calendar days following the
Petition Date, the Company shall not, and shall cause each of its subsidiaries
and its and their directors, officers, and other business consultants,
representatives, advisors, and agents not to, directly or indirectly:

 

•  initiate, solicit or encourage any inquiries with respect to, or the making
of, any proposal or offer that constitutes or could reasonably be expected to
lead to, a sale, reorganization or recapitalization of any or all of the nuclear
generation assets (the “Nuclear Assets”) owned by NG (a “Nuclear Transaction”);

 

•  enter into, engage in, continue or otherwise participate in any discussions
or negotiations in connection with (or any offer or proposal for) any Nuclear
Transaction, or provide any confidential information or data to any person or
entity (other than the Supporting Parties and any statutory creditors’
committee), concerning the Company for the purpose of initiating, soliciting or
encouraging any Nuclear Transaction or otherwise knowingly facilitate or
encourage any effort or attempt to make, finance or implement any Nuclear
Transaction; or

 

•  approve or recommend, or make any public statement regarding or enter into,
any agreement, agreement in principle, understanding, term sheet, letter of
intent, purchase agreement, option or similar contract, instrument or
arrangement with respect to a Nuclear Transaction.

 

•  During the 180 calendar days following the Petition Date, the Company and the
Ad Hoc Noteholder Group shall, in good faith, evaluate and negotiate a
standalone reorganization plan with respect to the Nuclear Assets (the “Nuclear
Assets Negotiation Period”), and the Company shall keep the Mansfield
Certificateholders Group, MetLife and the Owner Trustee reasonably apprised of
updates regarding such negotiations (including the material terms of the
potential transactions for the Nuclear Assets being discussed in connection
therewith). Notwithstanding the foregoing, nothing herein shall prevent the
Company from evaluating any initially unsolicited proposals, bids or inquiries
regarding the Nuclear Assets (a “Nuclear Asset Proposal”).

 

5



--------------------------------------------------------------------------------

Execution Version

 

 

•  During the Nuclear Assets Negotiation Period, the Company shall promptly
within one (1) business day notify the Supporting Parties each time a Nuclear
Asset Proposal is received, and shall keep the Supporting Parties apprised of
the Company’s evaluation of such Nuclear Asset Proposal.

 

•  Following the Nuclear Assets Negotiation Period, the Company shall consult
with and provide each Supporting Party with all relevant information and
documentation in connection with any proposals or bids submitted for the Nuclear
Assets, including any bids received from one or more Supporting Parties and any
other person or entity; provided, however, such information shall only be given
pursuant to applicable non-disclosure agreements and upon the written
confirmation by the Supporting Party that it will not participate in the Nuclear
Transaction as a bidder or equity or debt investor of a bidder. Notwithstanding
the foregoing, nothing herein shall limit the right of holders of secured
pollution control notes issued by NG to receive information (or the Company’s
ability to refuse a request for such information) subject to the Debtors’
agreement to furnish such information) regarding a Nuclear Asset Proposal in
connection with potential credit bidding.

 

•  Other Assets. The Company shall, in consultation with the Supporting Parties,
commence a sale and investor solicitation process (the “Sale Process”) for the
fossil assets owned by FG (the “Fossil Assets”), provided that any sale of the
Bruce Mansfield Facility shall be subject to the Mansfield Issues Protocol (as
defined herein), and shall continue the Sale Process previously commenced for
the retail book assets (the “Retail Book Assets”), it being understood that the
Sale Process may contemplate selling, or pursuing a plan of reorganization for
various assets together or separately.

 

•  The Company shall periodically update the Supporting Parties, MetLife and the
Owner Trustee, and consult with the Supporting Parties (subject to applicable
privilege, regulatory and confidentiality restrictions) on the Sale Process,
including, without limitation, by (a) providing the Supporting Parties with
advance copies of any confidential information memoranda and similar marketing
materials; (b) consulting with the Supporting Parties concerning the bidding
procedures and Sale Process milestones; (c) providing the Supporting Parties
with all relevant information and documentation in connection with any bids
submitted for the Fossil Assets, and/or Retail Book Assets, so long as the
requesting Supporting Party submits in writing that it will not participate in
the applicable bidding process; and (d) holding recurring meetings or conference
calls between the Company and the Supporting Parties concerning developments in
the Sale Process, so long as the participating Supporting Party submits in
writing that it will not participate in the applicable bidding process and has
not withdrawn such submission. Notwithstanding the foregoing, nothing herein
shall limit the right of holders of secured pollution control notes issued by FG
to receive information (or the Company’s ability to refuse a request for such
information) regarding the Sale Process in connection with potential credit
bidding.

 

•  The Company shall provide the Supporting Parties draft copies of all motions,
applications and proposed orders related to the Sale Process that the Company
intends to file with the Bankruptcy Court regarding the Sale Process and shall
consult in good faith regarding the form and substance of each proposed
pleading, so long as the participating Supporting Party has not participated in
the applicable bidding process.

 

•  The Company and the Supporting Parties shall consult and coordinate with each
other regarding their applicable lobbying and other efforts to obtain state
and/or federal legislative and regulatory relief for the Company’s generating
assets.

 

6



--------------------------------------------------------------------------------

Execution Version

 

Employee Retention and Severance Programs   

•  Existing Plans. The Company shall seek approval of, among other things,
(i) the 2018 Short Term Incentive Plan and 2018 Annual Incentive Plan, FE’s
short term incentive plans in which represented employees participate, and the
2016-2018 FE Corp. long term incentive plan, (ii) the Key Employee Retention
Plan and other existing retention arrangements, (iii) a FENOC retention plan to
retain employees through the decommissioning of NG’s nuclear plants, and
(iv) the Company’s existing severance policies in each case in connection with
the first and second day motions (items (i) through (iv), collectively, the
“Existing Plans”). The Company shall consult with the Supporting Parties in good
faith on the form and substance of such Existing Plans and they shall be
reasonably acceptable to the Supporting Parties.

 

•  Supplemental Plans. The Company may implement a supplemental employee
retention and severance program to facilitate and support the Sales Process (the
“Supplemental Plans”). The Company shall consult with the Supporting Parties in
good faith on the form and substance of such program and such program shall be
reasonably acceptable to the Supporting Parties.

 

•  The Supporting Parties agree that they will engage in good faith discussions
with the Company to support the approval and implementation of the Existing
Plans and Supplemental Plans, including, without limitation, supporting any
motions to approve such plans.

Mansfield Issues Protocol   

•  The Company, the Supporting Parties and WSFS shall agree on a protocol to
conduct the Sale Process for the assets constituting the Bruce Mansfield
Facility, including Units 1, 2, and 3 (collectively, the “Mansfield Plant”) and
to investigate, evaluate and negotiate a proposed resolution of claim allowance
and insurance related issues (“Mansfield Issues Protocol”). The Mansfield Issues
Protocol shall be in form and substance reasonably acceptable to the Company,
the Supporting Parties, WSFS, MetLife and the Owner Trustee and is attached to
the PSA as Exhibit C.

Conduct of Business   

•  The Company (i) shall operate its business in the ordinary course
(considering the fact and impact of the Chapter 11 Cases), including but not
limited to using their commercially reasonable efforts to preserve their assets
and their business relationships, continuing to operate their billing and
collection procedures, and maintaining their business records in accordance with
their past practices, and (ii) shall give reasonable notice to, and consult
with, the Supporting Parties prior to entering into any transactions that are
outside the ordinary course of business; provided, however, any Nuclear
Transaction shall be subject to the provisions set forth in the PSA.

 

•  The Company shall consult with the Supporting Parties on the development of
capacity auction strategies and on other such operational matters and shall work
in good faith to effectuate a mutually acceptable capacity auction strategy.

Payment of Professional Fees   

Subject to the entry of an order by the Bankruptcy Court authorizing the
Company’s entry into and performance under the PSA:

 

•  The Company shall pay reasonable and documented hourly and monthly
professional fees and expenses of the following advisors to the Ad Hoc
Noteholder Group: Kramer Levin Naftalis & Frankel LLP, GLC Advisors & Co., LLC,
Baker & Hostetler LLP, a nuclear regulatory counsel, and a technical advisor, as
adequate protection during the Chapter 11 Cases and in consideration of the
obligations undertaken by the Ad Hoc Noteholder Group under the PSA.

 

7



--------------------------------------------------------------------------------

Execution Version

 

 

•  The Ad Hoc Noteholder Group shall not, and shall take commercially reasonable
efforts to cause the applicable collateral indenture trustees to not, seek any
form of adequate protection other than (i) payment of such trustees’ legal fees
(including as provided in the PSA), (ii) replacement liens on property
constituting the collateral of FE or the members of the Ad Hoc Noteholder Group,
as applicable, in each case solely to the extent of any postpetition diminution
in value, and (iii) superpriority claims to the extent of any diminution in
value. For the avoidance of doubt, such adequate protection shall not include
any liens in or superpriority claims on avoidance actions, the proceeds thereof,
or any other unencumbered property of the Company.

 

•  The Company shall pay certain fees and expenses of the Mansfield
Certificateholders Group, WSFS, MetLife and the Owner Trustee in accordance with
the terms and conditions of the Mansfield Issues Protocol.

 

8



--------------------------------------------------------------------------------

Execution Version

 

Exhibit C

Mansfield Issues Protocol

 

9



--------------------------------------------------------------------------------

Execution Version

 

JOINT STIPULATION CONCERNING REJECTION OF REJECTED OPERATIVE DOCUMENTS, SCHEDULE
AND PROTOCOL FOR DETERMINATION OF CLAIMS OF MANSFIELD PARTIES, AND OTHER MATTERS
RELATED TO BRUCE MANSFIELD UNIT 1

WHEREAS the parties to this “Stipulation and Protocol” are as follows:
FirstEnergy Solutions Corp. (“FES”) and its subsidiaries and affiliates,
including FirstEnergy Generation, LLC (“FG”), FirstEnergy Generation Mansfield
Unit 1 Corp. (“FGMUC”), and FirstEnergy Nuclear Operating Company (“FENOC” and,
collectively with FES, its subsidiaries and affiliates, FGMUC, and FG, the
“Debtors”); U.S. Bank National Association (in its capacity as Owner Trustee for
Mansfield 2007 Trusts A-E and, solely in the event that BM1, LLC (in its
capacity as Owner Participant for Mansfield 2007 Trust F, “BM1,” and together
with MetLife, the “Owner Participants”) determines to execute a joinder to this
Stipulation and Protocol, then also in its capacity as Owner Trustee for
Mansfield 2007 Trust F (together with its successors and assigns, the “Owner
Trustee”); MetLife Capital, Limited Partnership (in its capacity as Owner
Participant of Mansfield 2007 Trusts A-E) (“MetLife”); BM1 (to the extent BM1
determines to execute a joinder to this Stipulation and Protocol); the ad hoc
group of certain holders of pass-through certificates issued in connection with
the sale-leaseback transaction (the “Mansfield Sale-Leaseback Transaction”) for
Unit 1 of the Bruce Mansfield Plant (the “Mansfield Certificateholders Group”);
Wilmington Savings Fund Society, FSB (solely in its capacity as the indenture
trustee for the lessor notes issued under six indentures with Mansfield 2007
Trusts A-F and its capacity as pass through trustee under the pass through trust
agreement with FG and FES (the “PTTA”) for the pass-through certificates, which
were issued in connection with the Mansfield Sale-Leaseback Transaction, the
“Indenture Trustee,” and, collectively with MetLife, BM1 (to the extent BM1
determines to execute a joinder to this Stipulation and Protocol), the Owner
Trustee and the Mansfield Certificateholders Group, the

 

10



--------------------------------------------------------------------------------

Execution Version

 

“Mansfield Parties”; provided, that for purposes of paragraph 32, only the
Mansfield Certificateholders Group and Indenture Trustee shall constitute
“Mansfield Parties”); the official committee of unsecured creditors (the
“Committee” (to the extent the Committee determines to execute a joinder to this
Stipulation and Protocol)); and the ad hoc group of certain holders of
(x) pollution control revenue bonds supported by notes issued by FG and
FirstEnergy Nuclear Generation, LLC and (y) certain unsecured notes issued by
FES (collectively, the “Ad Hoc Noteholder Group”) (the Debtors, the Mansfield
Parties, the Committee (if it agrees to participate), and the Ad Hoc Noteholder
Group, collectively, the “Parties”, and each, individually, a “Party”).

WHEREAS certain of the Parties have executed that certain Process Support
Agreement dated as of March 30, 2018 (the “Process Support Agreement”)4 by which
those Parties, among others, have agreed to certain processes and protocols to
pursue an orderly and value-maximizing restructuring of the Debtors.

WHEREAS FG is party to (a) certain Facility Leases (the “Mansfield Facility
Agreements”) with Mansfield 2007 Trusts A-F relating to an undivided interest
(the “Undivided Interest”) in 93.825% of Unit 1 (“Unit 1”) of the Bruce
Mansfield Plant;5 (b) certain Participation Agreements, dated as of June 26,
2007 with FES, Mansfield 2007 Trusts A-F, the Owner Participants, and certain
other parties (each, a “Participation Agreement” and collectively, the
“Participation Agreements”) relating to the Undivided Interest; and (c) the
other Operative Documents (as defined in the Participation Agreements);

 

4  Capitalized terms used and not defined herein shall have the definitions
assigned to them in the Process Support Agreement.

5  FG subsequently assigned its leasehold interest in Unit 1 to FGMUC.

 

11



--------------------------------------------------------------------------------

Execution Version

 

WHEREAS in connection with the Mansfield Facility Agreements, FES guaranteed
certain obligations of FG under the Mansfield Facility Agreements and other
Operative Documents;

WHEREAS the Parties anticipate that, upon commencing the Chapter 11 Cases, the
Debtors will file a motion seeking to reject (the “Rejection Motion”) the
Mansfield Facility Agreements, the Participation Agreements and certain other
Operative Documents listed in Exhibit 1 hereto (collectively the “Rejected
Operative Documents”);

WHEREAS the Debtors acknowledge that the commencement of the Chapter 11 Cases
constituted a “Lease Event of Default” under the Operative Documents;

WHEREAS the Mansfield Parties are party to or otherwise purport to have an
interest in the Rejected Operative Documents;

WHEREAS the Debtors and certain other Parties may assert that the Mansfield
Facility Agreements constitute true leases of real property and, therefore, that
claims arising under the Mansfield Facility Agreements and certain other
Operative Documents are subject to the damages cap of 11 U.S.C. § 502(b)(6) (the
“502(b)(6) Cap”);

WHEREAS the Mansfield Certificateholders Group and/or the Indenture Trustee may
assert that the Mansfield Facility Agreements are not true leases and/or that
some or all of the property subject to the Mansfield Facility Agreements is not
real property, and, therefore, that the 502(b)(6) Cap does not apply to any
claims arising under the Mansfield Facility Agreements;

WHEREAS the Parties anticipate that these and other disputes may arise among the
Parties concerning the allowance, amount, and characterization of the Mansfield
Parties’ claims, including but not limited to (i) the amount of any claims
allowed under those certain Tax

 

12



--------------------------------------------------------------------------------

Execution Version

 

Indemnity Agreements, dated as of July 1, 2007, between FG and the Owner
Participants (the “Tax Indemnity Agreements”), and (ii) the Debtors against
which the Mansfield Parties’ claims should be allowed;

WHEREAS this Stipulation and Protocol shall govern the process and schedule by
which such disputes shall be litigated and endeavored to be resolved;

WHEREAS the Parties further wish to cooperate in an effort to (i) maximize the
value of the Bruce Mansfield Plant (including the Undivided Interest), including
in connection with any potential sale process for such plant; (ii) maximize the
value of any insurance claim related to the January 10, 2018 event at the Bruce
Mansfield Plant (the “Bruce Mansfield Event”); and (iii) create a process to
endeavor to resolve any disputes with respect to the foregoing;

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for
the Parties, subject to the termination of this Stipulation and Protocol in
accordance with the Process Support Agreement (except as otherwise provided
herein):

 

I. Rejection of the Rejected Operative Documents

1.    On the Petition Date, the Debtors, in consultation with the Ad Hoc
Noteholder Group, will file the Rejection Motion seeking rejection of the
Rejected Operative Documents pursuant to section § 365(a) of title 11 of the
United States Code (the “Bankruptcy Code”) and effective on a nunc pro tunc
basis to the Petition Date. From the Petition Date until entry of an order
approving the Rejection Motion, the applicable Debtors shall, taking into
account the fact and impact of the Bruce Mansfield Event, operate and maintain
Unit 1 in accordance with the provisions of paragraph 31 of this Stipulation and
Protocol. Notwithstanding anything else to the contrary in this Stipulation and
Protocol, but subject to the following proviso, the Debtors shall not be
required to make any payments of Basic Rent or Supplemental Rent (as defined in
the Participation Agreements) during such period and the Mansfield Parties waive
any

 

13



--------------------------------------------------------------------------------

Execution Version

 

administrative claims against the Debtors on account of such Basic Rent and
Supplemental Rent obligations; provided, however, that such waiver shall be
without prejudice to the Indenture Trustee’s right to seek, in lieu of such
waived Basic Rent and Supplemental Rent, allowance of administrative expense
claims for (x) any breach of the Debtors’ obligations to operate and maintain
Unit 1 in accordance with this Stipulation and Protocol, and (y) the reasonable
value of any benefits conferred upon the Debtors’ estates by virtue of the
Debtors’ continued operation of the Undivided Interest during the postpetition
period; provided, further that any party may contest the allowance and nature of
any such claims.

2.    A hearing before the Bankruptcy Court on approval of the Rejection Motion
shall be scheduled and noticed for a date on or after 60 calendar days following
the Petition Date, which date shall not be prior to the effective date of the
Amended Operating Agreement (as defined below); provided, that notwithstanding
the foregoing, such hearing shall take place on or prior to 120 days following
the Petition Date.

3.    Within 10 days of the Petition Date, the Mansfield Certificateholders
Group, the Indenture Trustee, the Owner Trustee and MetLife (collectively, the
“Consenting Parties”) shall, jointly or individually based on their respective
preference, file a pleading indicating their consent, or in the case of the
Indenture Trustee, the Owner Trustee and MetLife, lack of objection to rejection
of the Rejected Operative Documents in accordance with this protocol, and no
Party shall object to the relief sought in the Rejection Motion, provided, that
the order granting the Rejection Motion shall be reasonably acceptable to the
Consenting Parties and in all respects, and the Consenting Parties expressly
reserve the right to object to entry of any order granting the Rejection Motion
that is not reasonably acceptable to the Consenting Parties.

 

14



--------------------------------------------------------------------------------

Execution Version

 

4.    Rejection of the Rejected Operative Documents and the Consenting Parties’
consent thereto shall be without prejudice to the rights of the Parties to
assert that the Mansfield Facility Agreements are not “true leases” for purposes
of 11 U.S.C. § 502(b)(6) and without prejudice to any other arguments of the
Parties relating to the characterization of the Mansfield Facility Agreements or
to the allowance of any claim concerning the Rejected Operative Documents
(including claims concerning or arising from the rejection thereof).

5.    Subject to paragraph 6 of this Stipulation and Protocol, the Debtors shall
not reject or seek to reject the Operating Agreement or any Operative Documents
other than the Rejected Operative Documents (as defined in the Participation
Agreement); provided, that the Debtors, in their sole discretion, may seek to
reject such agreements upon the earliest of (x) a sale or other disposition of
the Undivided Interest, (y) termination of the Parties’ obligations under this
Stipulation and Protocol in accordance with the Process Support Agreement and
(z) failure of the Debtors and the Mansfield Parties to reach agreement on the
terms of an amended operating agreement with respect to Unit 1 of the Bruce
Mansfield Plant on or before 120 days following the Petition Date.

6.    Nothing in this Stipulation and Protocol shall be considered an amendment,
modification, supplement or waiver to which the Owner Participants have
consented for purposes of section 5(a)(2) of the Tax Indemnity Agreements and
section 9.2(b) of the Participation Agreements. Notwithstanding anything to the
contrary in this Stipulation and Protocol, the Debtors, in consultation with the
Ad Hoc Noteholder Group and the Mansfield Certificateholders Group, reserve the
right to seek to reject the Tax Indemnity Agreements on 30 days’ notice to
parties in interest, including the Owner Participants, and all Parties reserve
their rights with respect to such proposed rejection, including, without
limitation, whether the Tax

 

15



--------------------------------------------------------------------------------

Execution Version

 

Indemnity Agreements are executory contracts capable of being assumed or
rejected under section 365 of the Bankruptcy Code. The agreement by the Debtors
to not seek to reject the Tax Indemnity Agreements in accordance with this
Stipulation and Protocol (including not seeking such rejection on a nunc pro
tunc basis to the Petition Date) shall be without prejudice to any arguments the
Debtors or other parties may assert with respect to the allowance of claims
arising under the Tax Indemnity Agreements and whether such claims are subject
to the 502(b)(6) Cap. Further, notwithstanding the Debtors’ agreement not to
reject the Tax Indemnity Agreement in accordance with this Stipulation and
Protocol, the Owner Trustee, MetLife and, to the extent BM1 determines to
execute a joinder to this Stipulation and Protocol, BM1, agree that any claim
arising under the Tax Indemnity Agreements allowed against the Debtors shall be
a prepetition general unsecured claim and shall not be entitled to
administrative expense or priority status pursuant to Bankruptcy Code sections
503 and 507.

 

II. Mansfield Adversary Proceeding Schedule

7.    The amount and nature of allowed pre-petition claims of any Party hereto
concerning the Mansfield Facility Agreements or arising out of the rejection of
the Mansfield Facility Agreements and any security or other interests connected
therewith (the “Mansfield Claims”) shall be determined through an adversary
proceeding (the “Mansfield Adversary Proceeding”), subject to the terms of this
Stipulation and Protocol.6

 

6  The Debtors, in consultation with the Ad Hoc Noteholder Group and the
Mansfield Certificateholders Group, MetLife, and, to the extent BM1 determines
to execute a joinder to this Stipulation and Protocol, BM1, may agree to an
alternative procedural mechanism in connection with any claim that MetLife may
assert with respect to the Tax Indemnity Agreements or the indemnity contained
in Section 9 of the Participation Agreements, provided that such agreement shall
not relieve MetLife or BM1 of its obligation to participate in discovery with
respect to such claims as provided in paragraphs 9-12 of this Stipulation and
Protocol. Nor shall MetLife or BM1 be relieved of its obligation to participate
in mediation as provided in section III of this Stipulation and Protocol unless
MetLife’s claims against the Debtors, if any, are fully resolved

 

16



--------------------------------------------------------------------------------

Execution Version

 

8.    The Mansfield Adversary Proceeding shall be filed by the Debtors on or
before June 15, 2018 and governed by the schedule (the “Schedule”) attached
hereto as Exhibit 2. The Schedule may be modified by written agreement of the
Parties or for good cause shown upon motion to the Bankruptcy Court. The
Schedule and the paragraphs 12-23 of this Stipulation and Protocol shall survive
any termination of this Stipulation and Protocol if and only if such termination
occurs on or after the deadline for completion of fact discovery, provided that,
in the event of a termination prior to such deadline, the Parties reserve their
rights to object to any efforts to take discovery that is duplicative or not
permitted under applicable laws or rules.

9.    Pursuant to paragraphs 12–23 of this Stipulation and Protocol, the Parties
may obtain discovery concerning the Mansfield Claims under this Stipulation and
Protocol. Except as permitted by paragraph 8 of this Stipulation and Protocol,
no other discovery by the Parties or any other parties is permitted under this
Stipulation and Protocol or outside this Stipulation and Protocol with respect
to the Mansfield Claims

10.    The Committee may become a Party to this Stipulation and Protocol upon
execution and delivery of a counterpart signature page to this Stipulation and
Protocol to counsel to each other Party and at such time the Committee shall
become obligated under this Stipulation and Protocol.

11.    Proofs of Claim. To facilitate discovery as provided herein, all Parties
filing claims in connection with the Mansfield Adversary Proceeding shall file
proofs of claim on or before June 1, 2018 (subject to extension with the written
consent of the Parties or by order of the Bankruptcy Court on motion of any
Party). Such proofs of claim shall include all known prepetition claims, without
prejudice to any claimant’s ability to file, prior to the claim bar date,
supplemental proofs of claim based on information not known by June 1, 2018 (as
such date may be extended in accordance with paragraph 22 of this Stipulation
and Protocol). Nothing shall restrict, limit or affect in any way any Party’s
right to amend its proof of claim pursuant to applicable bankruptcy law.

 

17



--------------------------------------------------------------------------------

Execution Version

 

12.    Requests for Production of Documents. In lieu of promulgating document
requests and responses thereto pursuant to Federal Rule of Civil Procedure 34,
and in an effort to expeditiously resolve or commence mediation of the Mansfield
Claims, the Parties shall work together in good faith to identify and exchange
documents relevant to the Mansfield Claims pursuant to the following schedule:

 

  a. The Debtors shall, by March 28, 2018, provide the Parties with a proposed
list of documents or categories of documents relating to the Mansfield Claims to
be disclosed to the Parties, including the custodians of such documents (the
“Diligence List”).

 

  b. The Mansfield Parties, the Ad Hoc Noteholder Group, and the Committee (if
it agrees to participate by such time) shall respond with additions to or
comments on the Diligence List by April 10, 2018.

 

  c. The Parties shall work in good faith, including by meeting and conferring
as needed to resolve any objections to materials requested in connection with
the Diligence List, to finalize the Diligence List by April 20, 2018; provided
that the Diligence List may be reasonably supplemented after April 20, 2018
based on ongoing discovery.

 

  d. The Parties shall exchange documents agreed upon in the Diligence List on a
rolling basis, and will substantially complete their exchange of documents by
July 15, 2018 or by a date as modified pursuant to paragraph 22 of this
Stipulation and Protocol.

 

  e. For the avoidance of doubt, nothing in this paragraph 12 shall preclude any
of the Parties from seeking relief from the Bankruptcy Court with respect to the
Diligence List, including without limitation any requests, responses,
productions, or objections made in connection therewith, pursuant to paragraph
22 of this Stipulation and Protocol.

13.    Interrogatories. Interrogatories shall not be permitted under this
Stipulation and Protocol.

14.    Third-Party Discovery. Third-party discovery pursuant to Federal Rule of
Civil Procedure 45 shall not be precluded under this Stipulation and Protocol.

 

18



--------------------------------------------------------------------------------

Execution Version

 

15.    Requests for Admission. The Debtors, the Committee (if it agrees to
participate), MetLife, and, to the extent BM1 determines to execute a joinder to
this Stipulation and Protocol, BM1, the Owner Trustee, and the Ad Hoc Noteholder
Group may collectively serve no more than 10 requests for admission in the
aggregate. The Mansfield Certificateholders Group and the Indenture Trustee may
collectively serve no more than 10 requests for admission. Except as modified by
the terms of this Stipulation and Protocol, Federal Rule of Civil Procedure 36
shall govern the procedure for all requests for admission and responses thereto
pursuant to this Stipulation and Protocol.

16.    Document Repository. All Parties producing documents pursuant to this
Stipulation and Protocol shall produce documents by providing them to a
third-party service provider to be selected by the Debtors, which will then make
the documents available to all applicable requesting Parties through a document
repository (the “Repository”), subject to the terms and conditions of the
Protective Order (defined below). The Debtors shall remain responsible for the
costs of housing the Repository, while each other Party shall be responsible for
the costs of its respective access to and downloading from the Repository.

17.    Application of Federal Rules of Civil Procedure 26(a)(2) and 26(a)(3).
Federal Rules of Civil Procedure 26(a)(2) (governing disclosure of expert
testimony) and 26(a)(3) (governing pretrial disclosures) will apply to any
proceeding governed by this Stipulation and Protocol.

18.    Limitations on Depositions. The Mansfield Certificateholders Group and
the Indenture Trustee shall collectively take no more than 15 fact depositions,
absent good cause shown, and shall negotiate in good faith regarding the
allocation of fact depositions. The Debtors, the Committee (if it agrees to
participate), MetLife, and, to the extent BM1 determines

 

19



--------------------------------------------------------------------------------

Execution Version

 

to execute a joinder to this Stipulation and Protocol, BM1, the Owner Trustee,
and the Ad Hoc Noteholder Group shall collectively be permitted to take no more
than 15 additional fact depositions in the aggregate, absent good cause shown,
and shall negotiate in good faith regarding the allocation of fact depositions.
A Rule 30(b)(6) deposition shall be treated as a single deposition
notwithstanding the fact that the deposed party may choose multiple witnesses to
cover different topics. Unless otherwise ordered by the Bankruptcy Court for
cause shown, no individual may be deposed more than once in any given capacity,
and each deposition taken in connection with a dispute governed by this
Stipulation and Protocol shall be limited to seven hours of testimony. If
multiple Parties other than the Mansfield Parties seek to depose the same
witness, the seven hours shall be allocated equitably among such Parties seeking
to depose the witness, or as those Parties otherwise agree. The Parties shall
confer in good faith about the time allotted for each Party prior to the
deposition. Except as modified by the terms of this Stipulation and Protocol,
all depositions pursuant to this Stipulation and Protocol shall be noticed in
compliance with Federal Rule of Civil Procedure 30. Deposition notices shall not
include requests for production of documents. At least forty-eight hours in
advance of any Rule 30(b)(6) deposition, the Party being deposed shall identify
all witnesses who will be put forward to testify on the topics in the Rule
30(b)(6) deposition notice. Subject to the terms and conditions of the
Protective Order (defined below), all Parties may have representatives attend
each deposition taken in accordance with this paragraph 18.

19.    Production Format. All documents and ESI produced in accordance with this
Stipulation and Protocol shall be produced in conformance with the terms of the
e-discovery protocol, attached hereto as Exhibit 3.

 

20



--------------------------------------------------------------------------------

Execution Version

 

20.    Assertions of Privilege. If any recipient of a discovery request
withholds or redacts any documents on the grounds of privilege, work product, or
any other type of protection or immunity from disclosure, that person shall
provide the applicable requesting Parties with a privilege log consistent with
Federal Rule of Civil Procedure Rule 26(b)(5). Efficient means of providing
information regarding claims of privilege are encouraged, and the parties shall
endeavor to agree upon measures that further this end. For example, the parties
may work out a mutually agreeable method for asserting privilege on the same
basis with respect to multiple documents by group or category.

21.    Protective Order. All discovery in connection with this Stipulation and
Protocol shall be subject to and conducted in accordance with the terms of the
protective order entered into in the Chapter 11 Cases (the “Protective Order”),
which shall be in form and substance reasonably acceptable to the Parties
hereto. Each Party must provide the Protective Order to any person it employs or
engages who is given access to information produced in discovery.

22.    Dispute Resolution. Except as otherwise provided for herein, any dispute
or request relating to the terms of this Stipulation and Protocol—including, but
not limited to, discovery disputes and requests to alter the Schedule—that
cannot be resolved in good faith between the parties may be presented to the
Bankruptcy Court by a letter from the party seeking relief with all Parties
copied. Unless otherwise agreed by the disputing parties, any response to such
letter shall be made by letter to the Bankruptcy Court delivered within five
business days after service of the initial letter submission, so long as the
submission of such letter on that timetable is acceptable to the Bankruptcy
Court. Without leave from the Bankruptcy Court, no such letter shall exceed
three pages in length and no additional submissions will be permitted. Subject
to agreement by the Bankruptcy Court, any hearing on disputes pursuant to this
paragraph 22 shall be conducted telephonically.

 

21



--------------------------------------------------------------------------------

Execution Version

 

23.    Service. The Parties will serve by e-mail all discovery requests,
responses and objections, and other discovery papers relating to this
Stipulation and Protocol in PDF format. If transmission of voluminous materials
as an e-mail attachment is impractical, those materials shall be served by
overnight delivery with the ability to “track” deliveries and verify receipt.
Unless received by 6 p.m. Eastern time, discovery requests pursuant to this
Stipulation and Protocol will be deemed served and received the next business
day.

 

III. Mediation

24.    The Parties agree to engage in good faith negotiations to reach a
resolution and settlement of the Mansfield Adversary Proceeding and the
Mansfield Claims. In the event that all issues are not resolved through good
faith negotiations, the Parties agree to mediate such issues (the “Mediation”).

25.    Appointment of Mediator. The Parties shall appoint as mediator (the
“Mediator”) a sitting United States Bankruptcy Judge that is acceptable to the
Parties.

26.    Conduct of Mediation. Pursuant to the terms of the Schedule (attached
hereto as Exhibit 2) the Mediation shall commence on or prior to November 1,
2018 and terminate on or prior to December 15, 2018, provided, however, that the
Mediator may reasonably extend the length of the Mediation. An initial mediation
conference shall occur at a time and place designated by the Mediator on the
date the Mediation commences, or as soon thereafter as reasonably practicable.
The Parties shall meet and confer with the Mediator to establish the procedures
of the Mediation. The Mediator may conduct the Mediation as he or she sees fit,
establish the rules of the Mediation, and consider and take appropriate action
with respect to any matters the Mediator deems appropriate in order to conduct
the Mediation, subject to the terms of

 

22



--------------------------------------------------------------------------------

Execution Version

 

this Stipulation and Protocol. Unless otherwise directed by the Mediator, each
of the Parties, including their respective principals, attorneys, and advisors,
may attend and participate in the mediation sessions. The Mediator may require
each Party participating in the mediation sessions to appear with at least one
(1) principal or other individual with authority to make a decision binding upon
such Party.

27.    Scope of Mediation. The Mediator is authorized to mediate issues
regarding the Mansfield Claims and settlement of the Mansfield Adversary
Proceeding (the “Mediation Topic”).

28.    Confidentiality of Mediation Materials and Communications. Subject to
paragraph 29, all: (i) communications among any of the Mediator or the Parties
relating to the Mediation; (ii) any mediation statements or any other documents
or information provided to the Mediator or the Parties relating to the
Mediation; and (iii) correspondence, draft resolutions, offers, and
counteroffers produced as a result of the Mediation are strictly confidential,
shall not be disclosed to any party that is not a Party, and shall be neither
discoverable nor admissible for any purpose in any judicial or, administrative,
or other proceeding. No person or Party, including their counsel, shall in any
way disclose any such discussion, mediation statement, other document or
information, correspondence, resolution, offer, or counteroffer which may be
made or provided in connection with the Mediation, unless otherwise available
and not subject to a separate confidentiality agreement that would prevent its
disclosure; provided, that notwithstanding the foregoing, nothing shall prohibit
the sharing of any discussion, mediation statement, other document or
information ,correspondence, resolution, offer, or counteroffer which may be
made or provided in connection with the Mediation between or among any Party,
its counsel, and its other agents (subject to any applicable confidentiality
restrictions). For the

 

23



--------------------------------------------------------------------------------

Execution Version

 

avoidance of doubt, nothing in this paragraph 28 shall limit the ability of a
Party to disclose and use materials obtained in connection with the Mediation
that are separately available to that Party outside the Mediation, including
materials obtained through discovery under this Stipulation and Protocol and
outside this Stipulation and Protocol.

29.    All settlement proposals, counterproposals, and offers of compromise made
during, or relating to, the Mediation (collectively, “Settlement Proposals”)
shall: (i) remain confidential unless the party making such Settlement Proposal
agrees to its disclosure, and (ii) be subject to protection under Federal Rule
of Evidence 408 and any equivalent or comparable state law.

30.    No Party shall (i) be or become an insider, a temporary insider or
fiduciary of any Debtor, any affiliate of any Debtor (collectively, the “Debtor
Parties”), (ii) be deemed to owe any duty to any of the Debtor Parties or the
Debtors’ estates, (iii) undertake any duty to any party in interest, or (iv) be
deemed to misappropriate any information of any of the Debtor Parties, with
respect to each of the foregoing clauses (i) through (iv), as a result of
(x) participating in the Mediation in accordance with this Stipulation and
Protocol, (y) being aware, or in possession, of any Settlement Proposal, or
(z) with respect to the Mediation, acting together in a group with other holders
of securities issued by the Debtor Parties.

 

IV. Other Matters

31.    Transition of Interests in Unit 1 and Ancillary Facilities.

 

  a. The Debtors, in consultation with the Ad Hoc Noteholder Group, and the
Mansfield Parties agree to negotiate in good faith a new operating agreement
relating to Unit 1 (the “Amended Operating Agreement”), within 60 days of the
Petition Date, setting forth the terms and conditions on which FG will continue
to operate Unit 1; provided, that negotiation of and entry into the Amended
Operating Agreement shall not prejudice any Party’s arguments with respect to
the characterization of the Operative Documents, the application of the
502(b)(6) Cap to claims arising from the Operative Documents (including arising
from rejection thereof), or other claims arising from the Operative Documents.

 

24



--------------------------------------------------------------------------------

Execution Version

 

  b. During the period prior to the effective date of the amendment to the
Operating Agreement referenced in paragraph 31(a) above, the Debtors shall
continue to operate and maintain the Bruce Mansfield Plant (including, without
limitation, Unit 1) in accordance with prudent industry practice and applicable
law, taking into account the fact and impact of the Bruce Mansfield Event, and
in a manner reasonably designed to maximize the value of and net proceeds
associated with the output of Unit 1 (taking into account, among other matters,
the value of any insurance claims), and in a non-discriminatory manner as
(i) between the different owners of Unit 1 and (ii) among Units 1, 2 and 3 of
the Bruce Mansfield Plant. The Debtors will regularly consult with the Ad Hoc
Noteholder Group, the Mansfield Certificateholders Group and the Indenture
Trustee with respect to operation of the Bruce Mansfield Plant, any material
expenditures or repairs with respect to the Bruce Mansfield Plant, any material
issues with respect to sale of the output of the Bruce Mansfield Plant, and
associated regulatory issues, and will provide reasonable advance notice to the
Owner Trustee and Owner Participants with respect to the foregoing material
expenditures and material issues. With respect to any action or decision that
reasonably can be expected to have a material effect on Unit 1 or the Ancillary
Facilities (as defined in the Participation Agreement), to the extent reasonably
practicable, the Debtors shall provide reasonable advance notice to the Ad Hoc
Noteholder Group and the Mansfield Parties and consult with the Mansfield
Certificateholders Group and the Indenture Trustee prior to taking such action
or making such decision. Notwithstanding anything in this Stipulation and
Protocol to the contrary, including the obligations relating to the operation
and maintenance of Unit 1 in this paragraph 31, the Debtors shall not be
required to repair Unit 1 beyond such repairs that the Debtors determine are
commercially reasonable in consultation with the Ad Hoc Noteholder Group and the
Mansfield Certificateholders Group and the Indenture Trustee.

 

  c. The Parties agree to negotiate in good faith to draft and execute an
agreement, or amendment to the Operative Documents, that will, from and after
the date upon which the Bankruptcy Court enters an order approving the rejection
of the Rejected Operative Documents (or from such earlier date such amendment
becomes effective), maintain the status of Mansfield 2007 Trusts A-F as passive
investors (as determined by Federal Energy Regulatory Commission (“FERC”) in
FirstEnergy Generation Corp., 119 FERC ¶ 61,171 (2007)) (“Status Quo
Agreement”).

 

  d.

If the applicable Parties have not entered into the Status Quo Agreement by the
date upon which the Bankruptcy Court enters an order approving the rejection of
the Rejected Operative Documents, then the Debtors, in consultation with the Ad
Hoc Noteholder Group, may make any submissions to obtain any regulatory
authorizations required as a result of rejection of the Rejected Operative
Documents, including seeking any authorizations from FERC under Section 203 of
the Federal Power Act. The Debtors may also make any submissions to PJM
Interconnection, L.L.C. (“PJM”), as necessary, and the Mansfield Parties reserve
the right to object to any such submissions to FERC and PJM. With respect to

 

25



--------------------------------------------------------------------------------

Execution Version

 

  such submissions, the Mansfield Parties further reserve all of their rights
under the Federal Power Act and other applicable law. The Mansfield
Certificateholders Group may make such submissions to FERC or PJM as necessary
to facilitate transfer of ownership or control over the Undivided Interest, and
the Debtors, Indenture Trustee, Owner Participants, and Owner Trustee reserve
all of their rights under the Federal Power Act and other applicable law with
respect to such filings.

 

  e. Except as set forth in this Stipulation and Protocol, the Parties reserve
all rights, remedies, claims, counterclaims, rights of setoff or recoupment,
defenses and arguments with respect to (i) continued operation of Unit 1, (ii)
administrative expense claims and other postpetition claims against the Debtors
(other than claims for Basic Rent and Supplemental Rent being waived pursuant to
paragraph 1 hereof), (iii) entitlement to revenue arising from capacity or
energy generation by Unit 1, (iv) any penalties or other liabilities arising
from capacity or energy generation by Unit 1, (v) any costs incurred by FG
arising from FG’s operation of the Undivided Interest for the benefit of the
Mansfield Parties, and (vi) access and use of the Ancillary Facilities in order
to operate the Undivided Interest (collectively, the “Reserved Claims”).

 

  f. The Parties agree to negotiate in good faith a consensual resolution of the
Reserved Claims through the Amended Operating Agreement or otherwise.
Alternatively, the Parties may agree to incorporate the Reserved Claims into the
Mansfield Adversary Proceeding.

 

  g. Subject to the terms of any Amended Operating Agreement and the provisions
of paragraph 31(b), FG shall make commercially reasonable efforts to mitigate
any shortfall in capacity caused by the Bruce Mansfield Event in a manner that
mitigates any capacity shortfall attributable to Unit 1 and any capacity
shortfall attributable to Unit 2 in a comparable manner taking into account any
operational differences between the Units at the time of such mitigation;
provided that nothing herein prejudices any Party’s arguments, rights, claims or
defenses with respect to liability for any capacity penalty asserted with
respect to Unit 1.

 

  h. Nothing in this paragraph 31 shall impair any Party’s rights under
applicable insurance policies. To the extent the Debtors maintain an insurable
interest and to the extent commercially available, the Debtors shall maintain
and renew all existing insurance policies covering the Bruce Mansfield Plant
(including Unit 1).

32.    Insurance. Without prejudice to any insured’s rights under the relevant
insurance policies, and to the extent that they share a common interest in the
recovery of insurance proceeds or as required by the relevant insurance
policies, the Debtors shall agree to share promptly information with and consult
with the other Parties regarding the resolution of any

 

26



--------------------------------------------------------------------------------

Execution Version

 

insurance claims related to the Bruce Mansfield Plant, including without
limitation, as follows; provided, that nothing in this paragraph 32, including
clauses (a) through (f) below, shall prejudice the rights of any insured under
the applicable insurance policies:

 

  a. Subject to applicable confidentiality obligations and privileges, and to
the extent the Debtors and the Mansfield Parties share a common interest or as
required by the relevant insurance policies, the Debtors shall provide to the
Mansfield Parties: (i) any substantive communications with insurers, brokers, or
claims adjusters (excluding non-substantive communications, such as those
related to scheduling) about the damage arising from the Bruce Mansfield Event,
or the claims related thereto; (ii) regular updates on the progress of Burns &
McDonnell Engineering Company’s assessment and analysis of the damage arising
from the Bruce Mansfield Event (including, without limitation, potential bodily
injury claims), which shall include interim or preliminary assessments; (iii) to
the extent it already exists or will be developed by the Debtors in response to
the Bruce Mansfield Event, material information relating to the replacement
cost, repair cost, and actual cash value of any assets affected by the Bruce
Mansfield Event; (iv) Schedule A to the policy to which the Debtors tendered a
claim and schedule of values for the Bruce Mansfield Plant submitted to the
insurers or broker under Clause W in 2007 and on every subsequent policy
renewal; (v) the EIM primary policy, as well as any other policies that may
respond to the Bruce Mansfield Event. The Debtors shall regularly update these
disclosures and acknowledge that the Mansfield Parties may seek additional
information related to the insurance claim, including but not limited to
information about how the coverages were underwritten in 2007 or subsequently
renewed. The Debtors will consider any such additional requests in good faith.

 

  b. The Debtors and the Mansfield Parties shall confer with respect to any
election under applicable insurance policies with respect to the method of
valuation to be applied to the insurance claim (including Conditions - Section
AE.6 and Schedule A of the primary policy), and shall work in good faith to
reach agreement on any such election.

 

  c. Notwithstanding any other provision of this Stipulation and Protocol,
including, without limitation, any provision relating to the operation or
transfer of Unit 1, the Debtors and the Mansfield Parties reserve all rights
under any applicable insurance policies, including all rights with respect to
(i) any election under such policies concerning the method of valuing claims
under any policy, including, without limitation, the Parties’ respective
asserted rights to make such election with respect to all property that forms
the basis of the insurance claim, (ii) challenging any Party’s claimed right to
make such an election or the actual election, and (iii) the use and allocation
of any proceeds that the insurer may pay under any insurance policies.

 

27



--------------------------------------------------------------------------------

Execution Version

 

  d. The Debtors and the Mansfield Parties acknowledge that costs have been
incurred and will continue to be incurred by the Debtors in connection with the
Bruce Mansfield Event, including costs relating to Unit 1 and/or the Ancillary
Facilities that could be covered under the applicable insurance policies and
payable to the Mansfield Parties. The Debtors, in consultation with the Ad Hoc
Noteholder Group, and the Mansfield Parties will negotiate in good faith with
respect to the reimbursement, if any, of the Debtors by the Mansfield Parties or
the insurers of any costs incurred by the Debtors with respect to Unit 1 and/or
the Ancillary Facilities arising from the Bruce Mansfield Event incurred without
the Mansfield Parties’ consent, including, without limitation, costs incurred
prior to the date of this Stipulation and Protocol (and, including, without
limitation, costs incurred in the inspection and investigation of Unit 1 and/or
the Ancillary Facilities following the Bruce Mansfield Event); provided, that
the Debtors shall regularly advise the Ad Hoc Noteholder Group and the Mansfield
Parties of material costs incurred and to be incurred relating to Unit 1 and/or
the Ancillary Facilities, including materials Debtors internally provide to
management about restoration updates and spending (including those provided
since the Bruce Mansfield Event), and shall produce all relevant documents
related to costs that have been or will be incurred that would be covered under
the applicable insurance policies and payable to the the Mansfield Parties; and
further provided, that the Debtors shall consult with the Ad Hoc Noteholder
Group and the Mansfield Parties as soon as reasonably practicable before making
expenditures in the amount of $250,000 or more (with the Debtors reserving the
right to make the expenditure in any event subject to the Mansfield Parties’
corresponding right to object to any such reimbursement). Notwithstanding the
foregoing, nothing in this provision shall be construed to impose on the Debtors
any obligation that they do not already have to incur any costs whatsoever with
respect to Unit 1 and/or the Ancillary Facilities arising from the Bruce
Mansfield Event. Further, the Debtors and the Mansfield Parties reserve all
rights under the applicable insurance policies, Mansfield Facility Agreements,
and applicable law, including, without limitation, the Mansfield Parties’
claimed right to decline to reimburse any costs incurred by the Debtors without
the consent of the Mansfield Parties, and the Debtors’ claimed right to seek
reimbursement from the Mansfield Parties or the insurers of any costs incurred
for the benefit of the Mansfield Parties.

 

  e. The Debtors, in consultation with the Ad Hoc Noteholder Group, and the
Mansfield Parties shall work in good faith to consensually resolve any disputes
relating to (i) insurance claims and (ii) use or allocation of insurance
proceeds arising from the Bruce Mansfield Event. To the extent any such disputes
cannot be consensually resolved, the Debtors, the Mansfield Parties or any other
party with requisite standing may file a motion or commence an adversary
proceeding with the Bankruptcy Court requesting relief with respect to the
applicable insurance dispute. Notwithstanding the foregoing, nothing in this
provision or in this paragraph 32 shall be construed to limit in any manner the
right of the Debtors and the Mansfield Parties to enforce the terms of the
policies as against the insurers.

 

28



--------------------------------------------------------------------------------

Execution Version

 

  f. Notwithstanding anything in this paragraph 32, the Owner Trustee and Owner
Participants reserve all of their rights with respect to insurance and any
proceeds thereof under the applicable insurance policies and the Operative
Documents.

33.    Sale Process. With respect to any sale process for the assets
constituting the Bruce Mansfield Plant, the Debtors and the Supporting Parties,
and the Indenture Trustee agree as follows:

 

  a. The Debtors, the Supporting Parties and the Indenture Trustee shall
cooperate in formulating a mutually agreeable sale process for the Bruce
Mansfield Facility.

 

  b. Any motion, application, or proposed order filed with the Bankruptcy Court
regarding the sale process for the Bruce Mansfield Facility shall be in form and
substance reasonably acceptable to the Supporting Parties and the Indenture
Trustee.

 

  c. The consent of the Mansfield Parties shall be required for any sale that
includes Unit 1 of the Bruce Mansfield Facility and/or the Ancillary Facilities.
Such consent of the Mansfield Parties shall not be required for any sale that
does not include Unit 1 of the Bruce Mansfield Facility or any Ancillary
Facilities, provided that such sale shall not impair in any way the Mansfield
Parties’ insurance rights or any interests or rights held by the Mansfield
Parties in or with respect to the Ancillary Facilities.

 

  d. The Parties shall work in good faith to attempt to reach consensual
resolution of any disputes relating to the sale process for the Bruce Mansfield
Plant and for an allocation of the sale proceeds therefrom.

34.    Payment In Lieu of Postpetition Basic Rent and Supplemental Rent. The
Debtors shall pay (i) the reasonable and documented hourly and monthly
professional fees and disbursements of (A) the Indenture Trustee and (B) the
following advisors to the Mansfield Certificateholders Group: O’Melveny & Myers
LLP, Latham & Watkins, LLP, Guggenheim Securities, one local counsel and one
technical advisor (with a scope of work and budget to be mutually acceptable to
the Mansfield Certificateholders Group and the Debtors) and (ii) the Indenture
Trustee compensation for all services rendered by it under the pass through
trust agreement and the relevant indentures and shall reimburse the Indenture
Trustee for all reasonable out-of-pocket expenses, disbursements, and advances
incurred or made by it

 

29



--------------------------------------------------------------------------------

Execution Version

 

thereunder. Such fees and disbursements shall be paid (x) in consideration of
the agreements of the Indenture Trustee and Mansfield Certificateholders’ Group
set forth herein, including, without limitation, the agreement to waive certain
postpetition Basic Rent and Supplemental Rent claims against the Debtors as set
forth in paragraph 1 above, or (y) as adequate protection in the event that the
Mansfield Parties are determined to be secured creditors of the Debtors pursuant
to the Mansfield Facility Agreements.

35.    In consideration of MetLife’s agreement as Owner Participant to enter
into this Stipulation and Protocol, including, without limitation, MetLife’s
agreement to not object to the Rejection Motion and the relief requested
therein, the Debtors shall pay the reasonable and documented monthly and hourly
fees and expenses of Sidley Austin LLP, Crestview Capital Advisors and Ann
Pollock up to an aggregate cap of $1,500,000 for the twelve months following the
Petition Date; provided, that notwithstanding the foregoing, the Debtors shall
not pay any fees and expenses incurred by such advisors in connection with the
assertion of any claims against the Debtors; provided, further¸ that application
of the foregoing cap is not a waiver of any rights Met Life has (or the Debtors’
ability to contest such rights) under any applicable indemnity agreement.

36.    In consideration of Owner Trustee’s agreement to enter into this
Stipulation and Protocol, including, without limitation, Owner Trustee’s
agreement to not object to the Rejection Motion and the relief requested
therein, the Debtors shall pay the reasonable and documented hourly fees and
expenses of the Owner Trustee and Seward & Kissel LLP up to an aggregate cap of
$250,000 for the twelve months following the Petition Date; provided, that
notwithstanding the foregoing, the Debtors shall not pay any fees and expenses
incurred by the Owner Trustee and such advisors in connection with the assertion
of any claims against the Debtors; provided, further, that application of the
foregoing cap is not a waiver of any rights the Owner Trustee has (or the
Debtors’ ability to contest such rights) under any applicable indemnity
agreement.

 

30



--------------------------------------------------------------------------------

Execution Version

 

37.    All of the Indenture Trustee’s agreements in this Stipulation and
Protocol are specifically conditioned on not receiving a valid direction to the
contrary from Holders of the requisite Fractional Undivided Interests of
Certificates Outstanding (with each such capitalized terms in this sentence
beginning with Holders being as defined in the PTTA) pursuant to sections 5.4
and 1.3(c) of the PTTA, such that the Indenture Trustee shall not be obligated
to take or refrain from taking any action hereunder if and to the extent it
receives a valid direction not to take or to refrain from taking such action.

38.    For the avoidance of doubt, nothing in this Stipulation and Protocol or
in the Process Support Agreement, including without limitation any consent to
rejection of any Operative Documents or any submission of or consent to any
regulatory filings, shall in any way prejudice the Parties’ positions or
arguments relating to the characterization or executory nature of the Operative
Documents, the applicability of the 502(b)(6) Cap, or any claims arising under
the Operative Documents (including arising from the rejection thereof), or shall
be used as evidence against any Party in any litigation or proceeding relating
to such matters. The Parties reserve all rights as to claims and defenses with
respect to the foregoing matters. For the further avoidance of doubt, in the
event a Mansfield Facility Agreement is determined not to be a “true lease,”
nothing herein shall impair in any way the secured parties’ interests in the
collateral that secures the performance of FG’s obligations under such
agreement.

39.    Notwithstanding (a) any rejection of the Participation Agreements as
provided in paragraph 1 hereof and (b) anything to the contrary contained in
paragraphs 1 and 31 hereof, including the waiver of administrative claims for
Supplemental Rent in paragraph 1, any claims

 

31



--------------------------------------------------------------------------------

Execution Version

 

of the Owner Trustee and the Owner Participants arising under the indemnity
provided in Section 9.1 of the Participation Agreement are not being waived and
the Owner Trustee and the Owner Participant expressly reserve the right to
assert such claims and the Debtors and all other parties reserve the right to
contest the amount, validity and priority of such claims. For the avoidance of
doubt, nothing in this paragraph shall be deemed to allow, disallow, or alter
the priority or status of any claim or constitute an assumption of any
obligations under Section 9.1 of the Participation Agreement by the Debtors.

IT IS SO ORDERED.

SIGNED this      day of             , 2018.

 

 

Judge Alan M. Koschik United States Bankruptcy Judge

 

32



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 1

THE REJECTED OPERATIVE DOCUMENTS

 

1. Participation Agreement, dated as of June 26, 2007, among FirstEnergy
Generation Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor;
Mansfield 2007 Trust A, as Lessor; U.S. Bank Trust National Association, as
Trust Company; Hillbrook Corp., as Owner Participant, The Bank of New York Trust
Company, N.A., not in its individual capacity, except as expressly provided, but
solely as Indenture Trustee; and The Bank of New York Trust Company, N.A., not
in its individual capacity, except as expressly provided, but solely as Pass
Through Trustee.

 

2. Participation Agreement, dated as of June 26, 2007, among FirstEnergy
Generation Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor;
Mansfield 2007 Trust B, as Lessor; U.S. Bank Trust National Association, as
Trust Company; Hillbrook Corp., as Owner Participant, The Bank of New York Trust
Company, N.A., not in its individual capacity, except as expressly provided, but
solely as Indenture Trustee; and The Bank of New York Trust Company, N.A., not
in its individual capacity, except as expressly provided, but solely as Pass
Through Trustee.

 

3. Participation Agreement, dated as of June 26, 2007, among FirstEnergy
Generation Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor;
Mansfield 2007 Trust C, as Lessor; U.S. Bank Trust National Association, as
Trust Company; Hillbrook Corp., as Owner Participant, The Bank of New York Trust
Company, N.A., not in its individual capacity, except as expressly provided, but
solely as Indenture Trustee; and The Bank of New York Trust Company, N.A., not
in its individual capacity, except as expressly provided, but solely as Pass
Through Trustee.

 

4. Participation Agreement, dated as of June 26, 2007, among FirstEnergy
Generation Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor;
Mansfield 2007 Trust D, as Lessor; U.S. Bank Trust National Association, as
Trust Company; Hillbrook Corp., as Owner Participant, The Bank of New York Trust
Company, N.A., not in its individual capacity, except as expressly provided, but
solely as Indenture Trustee; and The Bank of New York Trust Company, N.A., not
in its individual capacity, except as expressly provided, but solely as Pass
Through Trustee.

 

5. Participation Agreement, dated as of June 26, 2007, among FirstEnergy
Generation Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor;
Mansfield 2007 Trust E, as Lessor; U.S. Bank Trust National Association, as
Trust Company; Hillbrook Corp., as Owner Participant, The Bank of New York Trust
Company, N.A., not in its individual capacity, except as expressly provided, but
solely as Indenture Trustee; and The Bank of New York Trust Company, N.A., not
in its individual capacity, except as expressly provided, but solely as Pass
Through Trustee.

 

6.

Participation Agreement, dated as of June 26, 2007, among FirstEnergy Generation
Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor; Mansfield 2007
Trust F, as Lessor; U.S. Bank Trust National Association, as Trust Company;
Bankers Commercial



--------------------------------------------------------------------------------

Execution Version

 

  Corporation, as Owner Participant, The Bank of New York Trust Company, N.A.,
not in its individual capacity, except as expressly provided, but solely as
Indenture Trustee; and The Bank of New York Trust Company, N.A., not in its
individual capacity, except as expressly provided, but solely as Pass Through
Trustee.

 

7. Facility Lease Agreement, dated as of July 1, 2007, between Mansfield 2007
Trust A, as Lessor, and FirstEnergy Generation Corp., as Lessee.

 

8. Facility Lease Agreement, dated as of July 1, 2007, between Mansfield 2007
Trust B, as Lessor, and FirstEnergy Generation Corp., as Lessee.

 

9. Facility Lease Agreement, dated as of July 1, 2007, between Mansfield 2007
Trust C, as Lessor, and FirstEnergy Generation Corp., as Lessee.

 

10. Facility Lease Agreement, dated as of July 1, 2007, between Mansfield 2007
Trust D, as Lessor, and FirstEnergy Generation Corp., as Lessee.

 

11. Facility Lease Agreement, dated as of July 1, 2007, between Mansfield 2007
Trust E, as Lessor, and FirstEnergy Generation Corp., as Lessee.

 

12. Facility Lease Agreement, dated as of July 1, 2007, between Mansfield 2007
Trust F, as Lessor, and FirstEnergy Generation Corp., as Lessee.

 

13. Site Sublease, dated as of July 1, 2007, between Mansfield 2007 Trust A, as
Site Sublessor, and FirstEnergy Generation Corp., as Site Sublessee.

 

14. Site Sublease, dated as of July 1, 2007, between Mansfield 2007 Trust B, as
Site Sublessor, and FirstEnergy Generation Corp., as Site Sublessee.

 

15. Site Sublease, dated as of July 1, 2007, between Mansfield 2007 Trust C, as
Site Sublessor, and FirstEnergy Generation Corp., as Site Sublessee.

 

16. Site Sublease, dated as of July 1, 2007, between Mansfield 2007 Trust D, as
Site Sublessor, and FirstEnergy Generation Corp., as Site Sublessee.

 

17. Site Sublease, dated as of July 1, 2007, between Mansfield 2007 Trust E, as
Site Sublessor, and FirstEnergy Generation Corp., as Site Sublessee.

 

18. Site Sublease, dated as of July 1, 2007, between Mansfield 2007 Trust F, as
Site Sublessor, and FirstEnergy Generation Corp., as Site Sublessee.

 

19. Pass Through Trust Agreement, dated as of June 26, 2007, among FirstEnergy
Generation Corp., as Lessee; FirstEnergy Solutions Corp., as Guarantor; and The
Bank of New York Trust Company, N.A., not in its individual capacity, but solely
as Pass Through Trustee.

 

20. Guaranty, dated as of July 1, 2007, made by FirstEnergy Solutions Corp., as
Guarantor. (Trust A)

 

2



--------------------------------------------------------------------------------

Execution Version

 

21. Guaranty, dated as of July 1, 2007, made by FirstEnergy Solutions Corp., as
Guarantor. (Trust B)

 

22. Guaranty, dated as of July 1, 2007, made by FirstEnergy Solutions Corp., as
Guarantor. (Trust C)

 

23. Guaranty, dated as of July 1, 2007, made by FirstEnergy Solutions Corp., as
Guarantor. (Trust D)

 

24. Guaranty, dated as of July 1, 2007, made by FirstEnergy Solutions Corp., as
Guarantor. (Trust E)

 

25. Guaranty, dated as of July 1, 2007, made by FirstEnergy Solutions Corp., as
Guarantor. (Trust F)

 

3



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 2

Schedule

 

Date

  

Description

June 1, 2018    Deadline to file Mansfield Parties’ proofs of claims concerning
rejection of the Rejected Operative Documents June 15, 2018    Deadline for
Debtors to file the Mansfield Adversary Proceeding Complaint Deadline to file
objection(s) to the Mansfield Parties’ proofs of claim July 15, 2018    Deadline
to substantially complete document discovery (it being understood that all
Parties will produce responsive materials on a rolling basis in advance of such
date as provided in paragraph 12 of this Stipulation and Protocol) August 1,
2018    Fact witness depositions commence. Deposition notices or subpoenas to be
served not fewer than 14 days before deposition date. September 28, 2018   
Deadline to complete fact discovery October 31, 2018    Deadline to complete
expert discovery.7 November 1, 2018    Mediation commences with respect to the
Mansfield Claims and the Mansfield Adversary Proceeding. December 15, 2018   
Mediation terminates, subject to reasonable extension by the Mediator

 

7  The Parties shall meet and confer on or before September 14, 2018 and shall
work in good faith effort to agree upon a schedule for identification of
experts, submission of expert reports, and expert depositions.



--------------------------------------------------------------------------------

Date

  

Description

December 31, 2018, or two weeks after the termination of Mediation, whichever is
later   

In the event that mediation does not result in a resolution of the Mansfield
Claims and the Mansfield Adversary Proceeding, deadline for the Parties to
jointly propose to the Bankruptcy Court a schedule for additional expert
discovery, applicable briefing, and hearing.

 

In the event that the Parties, after good faith efforts, cannot reach agreement
on one or more aspects of the schedule, the Parties shall seek the Bankruptcy
Court’s assistance via preliminary conference or other mechanism.

 

2



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 3

ESI Protocol



--------------------------------------------------------------------------------

Execution Version

 

PRODUCTION FORMAT PROTOCOL

 

1. PRODUCTION OF ELECTRONICALLY STORED INFORMATION (ESI)

 

A. Delivery of Document Productions. To maximize the security of information in
transit, document productions shall be delivered on encrypted physical media or
through secure file transfer protocol (“FTP”) or similar secure or encrypted
electronic transmission. The producing Party shall transmit the encryption key,
password, or other information necessary to access document productions to the
receiving Party contemporaneously with sending the encrypted media via a
separate cover letter or by e-mail.

 

B. Load files. Except where noted in section (M) below, all ESI is to be
produced in electronic format, with file suitable for loading into a compatible
litigation support review database. All productions will include both image and
metadata load files, as described below in Paragraph III, Load File Format.

 

C. Metadata Fields and Processing. Each of the metadata and coding fields set
forth in Paragraph IV that can be extracted from a document shall be produced
for that document. The Parties are not obligated to populate manually any of the
fields in Paragraph IV if such fields cannot be extracted from a document, with
the exception of the CUSTODIAN, PRODVOLID, and TIMEZONE, which shall be
populated by the producing Party .

 

D. System Files. Common system and program files need not be processed, reviewed
or produced. Upon request, the producing Party shall provide an index of the
system files excluded from production and the criteria (e.g., non-human readable
file, etc.) for not processing the files.

 

E. Email. Email shall be collected in a manner that maintains reliable email
metadata and structure. Whenever possible, email shall be collected from the
producing Party’s email store or server. Metadata and “header fields” shall be
extracted from email messages.

 

F. De-Duplication. Removal of duplicate documents shall only be done on exact
duplicate documents (based on MD5 or SHA- 1 hash values at the document level).
De-duplication will be performed globally across data sets.

 

G. Thread Suppression. The Parties may also use email thread suppression to
reduce duplicative production of email threads by producing the most recent
email containing the thread of emails, as well as all attachments within the
thread. If an email thread splits into two separate threads, then both threads
shall be included in the production. If an email has an attachment and
subsequent replies omit that attachment, then the original email with the
attachment shall also be included in the production.

 

2



--------------------------------------------------------------------------------

Execution Version

 

H. TIFFs. Single-page Group IV TIFF images shall be provided using at least 300
DPI print setting. Each image shall have a unique file name, which is the
Bates/control number of the document. Original document orientation shall be
maintained (i.e., portrait to portrait and landscape to landscape). TIFFs will
show any and all text and images which would be visible to the reader using the
native software that created the document. Documents containing color need not
be produced initially in color. However, if an original document contains color
necessary to understand the meaning or content of the document, the producing
Party will honor reasonable requests for a color image of the document.

 

I. Microsoft “Auto” Feature and Macros. Microsoft Office applications, including
Word, Excel and PowerPoint, may contain “auto” feature settings that would cause
a document date or similar information within the document, file names, file
paths, etc. to automatically update when processed. If the producing Party
identifies “auto date”, “auto file name”, “auto file path” or similar features
within the documents that would deliver inaccurate information for how the
document was used in the ordinary course of business, a TIFF image branded with
the words “Auto Date”, “Auto File Name”, “Auto File Path” or similar words that
describe the “auto” feature shall be produced. Similarly, if a document contains
a “macro”, the document shall be branded with the word “Macro”.

 

J. Embedded Objects. Non-image files embedded within documents, such as
spreadsheets within a PowerPoint, will be extracted as separate documents and
treated like attachments to the document in which they were embedded. Graphic
objects embedded within documents or emails, such as logos, signature blocks,
and backgrounds shall not be extracted as separate documents.

 

K. Compressed Files. Compression file types (e.g., .CAB, .GZ, .TAR, .Z, .ZIP)
shall be decompressed in a manner that ensures a container within a container is
decompressed into the lowest uncompressed element resulting in individual files.
The container file itself shall not be produced.

 

L. Text Files. For each document, a single text file shall be provided along
with the image files and metadata. The text file name shall be the same as the
Bates/control number of the first page of the document. Electronic text must be
extracted directly from the native electronic file unless the document was
redacted, an image file, or a physical file. In these instances a text file
created using OCR will be produced in lieu of extracted text.

 

M. Redaction. If a file that originates in ESI needs to be redacted before
production, the file will be rendered in TIFF, and the TIFF will be redacted and
produced. The producing Party will provide searchable text for those portions of
the document that have not been redacted.

 

N. Native Files. Various types of files, including but not limited to
spreadsheets, PowerPoint files, media files, documents with embedded media
files, documents with “macros”, etc., lose significant information and meaning
when produced as an image. Unless redacted or for some other good cause, these
types of documents shall be produced as a native document file. Any files that
are produced in native format shall be produced with a Bates-numbered TIFF image
slip-sheet stating the document has been produced in native format, as well as
all extracted text and applicable metadata set forth in Paragraph IV.

 

3



--------------------------------------------------------------------------------

Execution Version

 

O. Other ESI that is Impractical to Produce in Traditional Formats (aka,
Structured Data). The Parties understand and acknowledge that certain categories
of ESI are structurally complex and do not lend themselves to production as
native format or other traditional formats. To the extent a response to
discovery requires production of discoverable electronic information contained
in a database, the Parties agree to confer to define appropriate parameters for
querying the database for discoverable information and generating a report in a
reasonably usable and exportable electronic file (e.g., Excel, CSV or SQL
format).

 

P. Endorsements. The producing Party will brand all TIFF images in the lower
right-hand corner with the corresponding Bates/control numbers, using a
consistent font type and size. The Bates number must not obscure any part of the
underlying data. The producing Party will brand all TIFF images in the lower
left-hand corner with all confidentiality designations, as needed, in accordance
with confidentiality definitions as agreed to by the Parties.

 

Q. Claw-Back Procedure. Any documents recalled due to a mutually agreed upon
clawback provision or process shall have a specific protocol followed to ensure
all copies of each such document are appropriately removed from the review
system of the opposite Party.

 

4



--------------------------------------------------------------------------------

Execution Version

 

2. PRODUCTION OF PHYSICALLY STORED INFORMATION (HARD COPY DOCUMENTS)

 

A. TIFFs. Hard copy paper documents shall be scanned as single page, Group IV
compression TIFF images using a print setting of at least 300 dots per inch
(DPI). Each image shall have a unique file name, which is the Bates/control
number of the document. Original document orientation shall be maintained (i.e.,
portrait to portrait and landscape to landscape).

 

B. Metadata Fields. The following information shall be produced for hard copy
documents and provided in the data load file at the same time that the TIFF
images and the Optical Character Recognition (OCR)-acquired text files are
produced. Each metadata field shall be labeled as listed below:

 

FIELD NAME

  

DESCRIPTION

  

EXAMPLE / FORMAT

PRODBEGBATES    The production Bates number associated with the first page of a
document.    ABC0000001 PRODENDBATES    The production Bates number associated
with last page of a document.    ABC0000003 PRODBEGATTACH    The production
Bates number associated with the first page of the parent document.   
ABC0000001 PRODENDATTACH    The production Bates number associated with the last
page of the last attachment in the document family.    ABC0000008 PGCOUNT   
Total number of pages for a document.    00006 CUSTODIAN    The name of the
primary person the files belong to. This field should be populated as last name,
first name.    Doe, John PRODVOLID    Production volume name.    ABC_PROD001
TEXTLINK    The path to the full extracted OR OCR text of the document. Text
files should be named per control number or Bates number if the document is
produced.    \TEXT\ABC000001.txt

 

C. OCR Acquired Text Files. When subjecting physical documents to an OCR
process, the settings of the OCR software shall maximize text quality over
process speed. Any settings such as “auto-skewing”, “auto-rotation” and the like
should be turned on when documents are run through the process.

 

D. Database Load Files/Cross-Reference Files. Documents shall be provided with
(a) a delimited metadata file (.dat or .txt) and (b) an image load file (.opt),
as detailed in Paragraph IV.

 

5



--------------------------------------------------------------------------------

Execution Version

 

E. Unitizing of Documents. In scanning paper documents, distinct documents shall
not be merged into a single record, and single documents shall not be split into
multiple records (i.e., paper documents should be logically unitized). In the
case of an organized compilation of separate documents - for example, a binder
containing several separate documents behind numbered tabs - the document behind
each tab should be scanned separately, but the relationship among the documents
in the binder should be reflected in proper coding of the beginning and ending
document and attachment fields. The Parties will make their best efforts to
unitize documents correctly.

 

6



--------------------------------------------------------------------------------

Execution Version

 

3. REQUESTED LOAD FILE FORMAT FOR ESI

 

a) Delimited Text File: A delimited text file (.DAT or .CSV) containing the
fields listed in Paragraph III should be provided. The delimiters for the file
can be Concordance defaults, but defined delimiters are acceptable:

Comma - ASCII character 20 ( )

Quote - ASCII character 254 (þ)

Newline - ASCII character 174 (®)

 

b) Image Cross-Reference File (Load File): The Image cross-reference file (.OPT)
is a comma delimited file consisting of six fields per line. There must be a
line in the cross-reference file for every image in the database. The format for
the file is as follows:

ImageID,VolumeLabel,ImageFilePath,DocumentBreak,PageCount

ImageID: The unique designation used to identify an image. This should be the
Bates number of the document.

VolumeLabel: The name of the volume.

ImageFilePath: The full path to the image file.

DocumentBreak: If this field contains the letter “Y,” then this is the first
page of a document. If this field is blank, then this page is not the first page
of a document.

PageCount: Number of pages in the document.

Sample Data

CNTRL00000001,VOL001,\IMAGES001\CNTRL00000001.TIF,Y,,,1

CNTRL00000002,VOL001,\IMAGES001\CNTRL00000002.TIF,Y,,,2

CNTRL00000003,VOL001,\IMAGES001\CNTRL00000003.TIF,,,,

CNTRL00000004,VOL001,\IMAGES001\CNTRL00000004.TIF,Y,,,4

CNTRL00000005,VOL001,\IMAGES001\CNTRL00000005.TIF,,,,

CNTRL00000006,VOL001,\IMAGES001\CNTRL00000006.TIF,,,,

CNTRL00000007,VOL001,\IMAGES001\CNTRL00000007.TIF,,,

 

7



--------------------------------------------------------------------------------

Execution Version

 

4. REQUESTED METADATA FIELDS FOR ESI

 

FIELD NAME

  

DESCRIPTION

  

EXAMPLE / FORMAT

PRODBEGBATES    The production Bates number associated with the first page of a
document.    ABC0000001 PRODENDBATES    The production Bates number associated
with last page of a document.    ABC0000003 PRODBEGATTACH    The production
Bates number associated with the first page of the parent document.   
ABC0000001 PRODENDATTACH    The production Bates number associated with the last
page of the last attachment in the document family.    ABC0000008 NATIVELINK   
The full path to a native copy of a document.    \natives\001\ABC0000001.htm
PGCOUNT    Total number of pages for a document.    00006 ATTACHCOUNT    Number
of attachments within a document family.    0 (Numeric) FILENAME    The file
name of a document.    Document Name.xls FROM    The name of the person in the
FROM field of every email.    John Doe <jdoe@acme.com> TO    Recipients of the
email. Multiple email addresses should be separated by semicolons.    Jane Smith
<jsmith@acme.com CC    Recipients in the cc: field of the email. Multiple email
addresses should be separated by semicolons.    Bob Johnson <bjohnson@acme.com>;
Sally May <smay@acme.com> BCC    Recipients in the bcc: field of the email.
Multiple email addresses should be separated by semicolons.    John Doe
<jdoe@acme.com> EMAILSUBJECT    Subject of an email.    Re: resume DATESENT   
Date when an email was sent.    MM/DD/YYYY TIMESENT    Time an email was sent.
   HH:MM:SS DOCAUTHOR    The author of a document from entered metadata.    John
Doe DOCTITLE    The extracted document title for a loose file or attachment.   
Resume.docx DATELASTMOD    The date a document was last modified.    MM/DD/YYYY
TIMELASTMOD    The time the document was last modified.    HH:MM:SS
CUSTODIANS_ALL    If the documents were globally deduplicated, this field will
contain the name of each custodian from which the document originated. This
field should be populated as last name, first name and separated by semicolons
for additional Custodians.    Doe, John; Doe, Jane

 

8



--------------------------------------------------------------------------------

Execution Version

 

FIELD NAME

  

DESCRIPTION

  

EXAMPLE / FORMAT

FILEEXT    The file extension of a document.    docx APPLICATION    Type of
document by application.    MS Word, MS Excel, etc. FILEPATH    Fully qualified
original path to the source folder, files and/or mail stores.    My
documents\resume.docx;
C:\Mail\Outlook.pst FILESIZE    Size of the file in KB including embedded
attachments.    125256 RECORD_TYPE    Indicates whether a document is an email,
email attachment, email attachment (email) [for attachments that are emails],
E-Doc, or E-Doc Attachment.    Email TIMEZONE    The time zone the document was
processed in.    PST, CST, EST, etc. DATECREATED    The date the document was
created.    MM/DD/YYYY TIMECREATED    The time the document was created.   
HH:MM:SS DATERECEIVED    Date an email was received.    MM/DD/YYYY TIMERECEIVED
   Time an email was received.    HH:MM:SS HASH    The MD5 or SHA Hash value or
“de-duplication key” assigned to a document.    9CE469B8DFAD1058C3B1E745001158EA
PRODVOLID    Production volume name.    ABC_PROD001 TEXTLINK    The path to the
full extracted OR OCR text of the document. Text files should be named per
control number or Bates number if the document is produced.   
\TEXT\ABC000001.txt

 

9



--------------------------------------------------------------------------------

Execution Version

 

Exhibit D

Form of OP/OT Joinder

 

10



--------------------------------------------------------------------------------

Execution Version

 

FORM OF OP/OT JOINDER AGREEMENT

This Joinder Agreement to the Process Support Agreement, dated as of March
[    ], 2018, by and among the Debtors and certain holders of Creditor Claims
that are signatory thereto (as amended, supplemented or otherwise modified, the
“Support Agreement), is executed and delivered by                      (the
“Joining Party”) as of             , 201[8]. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Support
Agreement.

1.    Agreement to be Bound. The Joining Party hereby agrees to be bound by the
terms of the Support Agreement, attached to this Joinder as Annex I (as the same
may be hereafter amended, restated or otherwise modified from time to time),
solely to the same extent as MetLife and the Owner Trustee are bound thereunder.
The Joining Party shall hereafter be deemed to be a “Party,” solely to the same
extent as MetLife and the Owner Trustee.

2.    Representations and Warranties. The Joining Party hereby makes the
representations and warranties to the other Parties as set forth in Sections
7.01 of the Support Agreement as of the effective date of this Joinder
Agreement.

3.    Effectiveness. This Joinder Agreement shall become effective upon
(i) delivery by the Joining Party of this Joinder Agreement, executed by the
Joining Party, to counsel to the Company and (ii) the Company countersigning
this Joinder Agreement, solely to reflect its acknowledgement of the Joining
Party becoming a Party to the Support Agreement, and this Joinder Agreement
shall terminate in accordance with Section 10 of the Support Agreement.

4.    Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in such state, without giving effect to the conflict of
law principles thereof.

* * * * *

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[NAME OF INSTITUTION]

By:  

 

Name:  

 

Title:  

 

 

12



--------------------------------------------------------------------------------

Execution Version

 

ACKNOWLEDGED AND AGREED: FIRSTENERGY SOLUTIONS CORP., on behalf of itself and
its affiliated Debtors

By:  

 

Name:   Title:  

 

13